Exhibit 10.1

 

 

 

LOGO [g96364g23k70.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 15, 2006

among

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agent

and

LASALLE BANK NATIONAL ASSOCIATION, PNC BANK,

NATIONAL ASSOCIATION and WELLS FARGO BANK,

NATIONAL ASSOCIATION, as Documentation Agents

and

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Page

      i

SCHEDULES:

   iii

Schedule 2.01 — Commitments

   iii

EXHIBITS:

   iii

Exhibit A — Form of Assignment and Assumption

   iii

ARTICLE I

   1

Definitions

   1

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    20

SECTION 1.03.

   Terms Generally    20

SECTION 1.04.

   Accounting Terms; GAAP    20

ARTICLE II

   21 The Credits    21

SECTION 2.01.

   Commitments    21

SECTION 2.02.

   Loans and Borrowings    21

SECTION 2.03.

   Requests for Borrowings    21

SECTION 2.04.

   Increase in Commitments    22

SECTION 2.05.

   Bid Rate Loans    22

SECTION 2.06.

   Swingline Loans    26

SECTION 2.07.

   Letters of Credit    27

SECTION 2.08.

   Funding of Borrowings    30

SECTION 2.09.

   Interest Elections    30

SECTION 2.10.

   Termination and Reduction of Commitments    31

SECTION 2.11.

   Repayment of Loans; Evidence of Debt    32

SECTION 2.12.

   Prepayment of Loans    33

SECTION 2.13.

   Fees    33

SECTION 2.14.

   Interest    34

SECTION 2.15.

   Alternate Rate of Interest    35

SECTION 2.16.

   LIBO Applicable Margin and Facility Fee Rate    35

SECTION 2.17.

   Increased Costs    36

SECTION 2.18.

   Break Funding Payments    37

SECTION 2.19.

   Taxes    37

SECTION 2.20.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    38

SECTION 2.21.

   Mitigation Obligations; Replacement of Lenders – Certificates    39 ARTICLE
III    40 Representations and Warranties    40

SECTION 3.01.

   Organization; Powers    40

SECTION 3.02.

   Authorization; Enforceability    40

SECTION 3.03.

   Governmental Approvals; No Conflicts    41

SECTION 3.04.

   Financial Condition; No Material Adverse Change    41

SECTION 3.05.

   Properties    41

SECTION 3.06.

   Litigation and Environmental Matters    41

SECTION 3.07.

   Compliance with Laws and Agreement    42

SECTION 3.08.

   Investment Company Status    42

SECTION 3.09.

   Taxes    42

SECTION 3.10.

   ERISA    42

SECTION 3.11.

   Disclosure    42

SECTION 3.12.

   REIT Status    42

SECTION 3.13.

   Unencumbered Projects    42

 

i



--------------------------------------------------------------------------------

ARTICLE IV

   44

Conditions

   44

SECTION 4.01.

  

Effective Date

   44

SECTION 4.02.

  

Each Credit Event

   45

ARTICLE V

   45

Affirmative Covenants

   45

SECTION 5.01.

  

Financial Statements and Other Information

   45

SECTION 5.02.

  

Notices of Material Events

   46

SECTION 5.03.

  

Existence; Conduct of Business

   47

SECTION 5.04.

  

Payment of Taxes

   47

SECTION 5.05.

  

Maintenance of Properties; Insurance

   47

SECTION 5.06.

  

Books and Records; Inspection Rights

   47

SECTION 5.07.

  

Compliance with Laws

   48

SECTION 5.08.

  

Use of Proceeds and Letters of Credit

   48

SECTION 5.09.

  

REIT Status

   48

SECTION 5.10.

  

Subsidiary Guarantees

   48

ARTICLE VI

   48

Negative Covenants

   48

SECTION 6.01.

  

Consolidated Tangible Net Worth

   48

SECTION 6.02.

  

Intentionally Deleted

   49

SECTION 6.03.

  

Consolidated Fixed Charge Coverage

   49

SECTION 6.04.

  

Consolidated Leverage

   49

SECTION 6.05.

  

Secured Indebtedness

   49

SECTION 6.06.

  

Unsecured Indebtedness

   49

SECTION 6.07.

  

Unencumbered Interest Coverage

   49

SECTION 6.08.

  

Restricted Payments

   49

SECTION 6.09.

  

Secured Recourse Indebtedness

   49

SECTION 6.10.

  

Liens

   49

SECTION 6.11.

  

Fundamental Changes

   49

SECTION 6.12.

  

Acquisitions and Investments

   50

SECTION 6.13.

  

Intentionally Deleted

   50

SECTION 6.14.

  

Intentionally Deleted

   50

SECTION 6.15.

  

Transactions with Affiliates

   51

ARTICLE VII

   51

Events of Default

   51

ARTICLE VIII

   53

The Administrative Agent

   53

ARTICLE IX

   55

Miscellaneous

   55

SECTION 9.01.

  

Notices

   55

SECTION 9.02.

  

Waivers; Amendments

   55

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

   56

SECTION 9.04.

  

Successors and Assigns

   57

SECTION 9.05.

  

Survival

   60

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

   61

SECTION 9.07.

  

Severability

   61

SECTION 9.08.

  

Right of Setoff

   61

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

   61

SECTION 9.10.

  

WAIVER OF JURY TRIAL

   62

SECTION 9.11.

  

Headings

   62

 

- ii -



--------------------------------------------------------------------------------

SECTION 9.12.

  

Confidentiality

   62

SECTION 9.13.

  

Interest Rate Limitation

   63

SECTION 9.14.

  

USA PATRIOT Act

   63

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.13 — Unencumbered Assets

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B -1 — Form of Trust Guaranty

Exhibit B -2 — Form of Subsidiary Guaranty

Exhibit C — Form of Note

Exhibit D — Form of Bid Rate Note

Exhibit E — Pricing Grid

Exhibit F — Form of Designation Agreement

Exhibit G — Form of Bid Rate Quote Request

Exhibit H — Form of Bid Rate Quote

Exhibit I — Form of Bid Rate Quote Acceptance

 

- iii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 15, 2006 among DCT
INDUSTRIAL OPERATING PARTNERSHIP LP, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The Borrower, the Administrative Agent, and certain of the Lenders entered into
a Credit Agreement dated as of December 9, 2005 (the “Prior Agreement”),
pursuant to which the Lenders that are parties thereto agreed to make loans to
the Borrower in the aggregate amount of up to $250,000,000. The Borrower has
requested that the Lenders and the Administrative Agent make certain changes to
the Prior Agreement, including but not limited to allowing for the facility to
be increased. The Administrative Agent and the Lenders have agreed to do so.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Prior Agreement is amended and
restated in its entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Absolute Rate” has the meaning given that term in Section 2.05(c)(ii)(D).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.05.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.

“Adjusted Funds From Operations” means, for any period, Funds From Operations
for such period plus, to the extent deducted in determining such Funds From
Operations, impairment charges, amounts deducted as a result of the application
of FAS 141 and non-cash expenses related to employee and trustee stock and stock
options.

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Under Development” means a Project treated as an asset under development
under GAAP.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bid Rate Borrowing” has the meaning given that term in Section 2.05(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.05.

“Bid Rate Note” has the meaning given that term in Section 2.11 (f).

“Bid Rate Quote” means an offer in accordance with Section 2.05(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.05(b).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “DCT” means DCT Industrial Operating Partnership LP, a Delaware
limited partnership, and formerly known as Dividend Capital Operating
Partnership LP.

 

- 2 -



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBO Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Loan or a LIBO
Margin Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalization Rate” means seven and three-quarters percent (7.75%).

“Cash Equivalents” means, as of any date:

 

  (i) securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;

 

  (ii) mutual funds organized under the United States Investment Company Act
rated AAm or AAm-G by S&P and P-1 by Moody’s;

 

  (iii) certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

 

  (iv) certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

 

- 3 -



--------------------------------------------------------------------------------

  (v) bonds or other obligations having a short term unsecured debt rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating
of not less than A1 by Moody’s issued by or by authority of any state of the
United States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

 

  (vi) repurchase agreements issued by an entity rated not less than A-1+ by
S&P, and not less than P-1 by Moody’s which are secured by U.S. Government
securities of the type described in clause (i) of this definition maturing on or
prior to a date one month from the date the repurchase agreement is entered
into;

 

  (vii) short term promissory notes rated not less than A-1+ by S&P, and not
less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and

 

  (viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

“Change in Control” means (i) any change in the ownership of Trust which results
in more than twenty-five percent (25%) of Trust’s Capital Stock being acquired
by any one Person, or group of Persons which are Affiliates of each other, or
(ii) the Trust is no longer the general partner of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.17(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and/or Swingline Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) increased from time to time
pursuant to Section 2.04, (b) reduced from time to time pursuant to Section 2.10
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $300,000,000.

 

- 4 -



--------------------------------------------------------------------------------

“Consolidated Debt Service” means, for any period, without duplication,
(a) Recurring Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Total Indebtedness (excluding
optional prepayments and scheduled principal payments in respect of any such
Indebtedness which is not amortized through periodic installments of principal
and interest over the term of such Indebtedness) required to be made during such
period by any member of the Consolidated Group plus (c) a percentage of all such
scheduled principal payments required to be made during such period by any
Investment Affiliate on Indebtedness taken into account in calculating Recurring
Interest Expense, equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which any member of the Consolidated Group is
liable and (y) the Consolidated Group Pro Rata Share of such Investment
Affiliate.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Recurring Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) impairment charges, (vi) amounts deducted as a result of
the application of FAS 141, (vii) non-cash expenses related to employee and
trustee stock and stock option plans, and (viii) extraordinary losses incurred
other than in the ordinary course of business, minus, to the extent included in
Consolidated Net Income, extraordinary gains realized other than in the ordinary
course of business, all calculated for the Consolidated Group on a consolidated
basis; provided that (a) gains or losses resulting from the sale, exchange or
other disposition of any Project, through the Borrower’s merchant building
operations shall be deemed to occur in the ordinary course of business for
purposes of this definition, and (b) items treated as expenses in accordance
with GAAP associated with the merger of DCT and Dividend Capital Advisors LLC
shall be deemed to be extraordinary.

“Consolidated Group” shall mean Trust, Borrower and all Subsidiaries which are
required to be consolidated with them for financial reporting purposes under
GAAP.

“Consolidated Group Pro Rata Share” shall mean, with respect to any Investment
Affiliate, the pro rata share of the economic ownership interests held by the
Consolidated Group, in the aggregate, in such Investment Affiliate, without
duplication.

“Consolidated Net Income” shall mean, for any period, the sum, without
duplication, of (i) net earnings (or loss) after taxes (from continuing
operations) of the Consolidated Group (adjusted by eliminating any such earnings
or loss attributable to Investment Affiliates) plus (ii) the applicable
Consolidated Group Pro Rata Share of net earnings (or loss) of all Investment
Affiliates for such period, in each case determined in accordance with GAAP
(provided, however, that lease payments attributable to Sale-Leaseback Master
Leases which are generally excluded from “consolidated net income” in accordance
with GAAP shall nonetheless be included as earnings for purposes of this
definition).

“Consolidated Tangible Net Worth” means, at any time, total assets (excluding
intangible assets and not giving effect to accumulated depreciation) minus total
liabilities, calculated in accordance with GAAP. However, for the purpose of
this calculation, intangible lease assets shall not be excluded from
Consolidated Tangible Net Worth.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

- 5 -



--------------------------------------------------------------------------------

“Credit Documents” means this Agreement, each Bid Rate Note, each Designated
Lender Note, each Revolving Note, the Subsidiary Guaranty, the Trust Guaranty
and any other document from time to time evidencing or securing indebtedness
incurred by Borrower pursuant to this Agreement, as any of the foregoing may be
amended or modified from time to time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.

“Designated Lender” has the meaning given that term in Section 9.04(e).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit F or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

- 6 -



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Program” means the program sponsored by Borrower whereby Affiliates of
Borrower acquire Projects, master lease such Projects to an Affiliate of
Borrower (with such master leases guaranteed by Borrower and the Trust) and sell
undivided tenant-in-common fee ownership interests in such Projects to Exchange
Project TICs.

“Exchange Program Debt” means any Indebtedness of an Exchange Project TIC
(whether or not an Affiliate of the Borrower) secured by any ownership interest
in an Exchange Project.

“Exchange Project” means a Project owned by a group of Exchange Project TICs in
connection with the Exchange Program, provided that any such Project shall
constitute an Exchange Project only so long as it is master leased to an
Affiliate of Borrower and such master lease is guaranteed by Borrower and the
Trust.

“Exchange Project TIC” means any owner of an undivided tenant-in-common fee
ownership interest in an Exchange Project.

“Excluded Foreign Subsidiary” means a Subsidiary of the Borrower that is a
Foreign Subsidiary if such Foreign Subsidiary’s execution of the Subsidiary
Guaranty would cause material adverse tax consequences for the Borrower provided
that a Foreign Subsidiary shall not be an Excluded Foreign Subsidiary if the
historical cost of all Investments made by the Borrower and its Subsidiaries
(other than Foreign Subsidiaries) less cash returns thereon in such Foreign
Subsidiary together with the historical cost of all Investments in all other
Excluded Foreign Subsidiaries would be more than 10% of Total Asset Value.

“Excluded Subsidiary” means a Subsidiary of the Borrower that does not own an
Unencumbered Project and (i) is prohibited (e.g. pursuant to its organizational
documents or pursuant to loan documents to which it is a party) from
guaranteeing Indebtedness of other Persons, or (ii) is not a Material
Subsidiary. If a Subsidiary is a party to the Subsidiary Guaranty and later
becomes an Excluded Subsidiary, such Excluded Subsidiary shall be released from
the Subsidiary Guaranty.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in

 

- 7 -



--------------------------------------------------------------------------------

which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law occurring after
the date such Foreign Lender first became a party hereto) to comply with
Section 2.19(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.19(a).

“Facility Fee Rate” is defined in Section 2.13.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financeable Ground Lease” means a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than 25 years from the Effective Date,
(b) that the ground lease will not be terminated until the Mortgagee has
received notice of a default, has had a reasonable opportunity to cure or
complete foreclosure, and has failed to do so, (c) provision for a new lease on
the same terms to the Mortgagee as tenant if the ground lease is terminated for
any reason or other protective provisions reasonably acceptable to
Administrative Agent, (d) non-merger of the fee and leasehold estates,
(e) transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee and (f) that insurance proceeds and condemnation
awards (from the fee interest as well as the leasehold interest) will be applied
pursuant to the terms of the applicable leasehold mortgage.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Charges” shall mean, for any period, the sum of (i) Consolidated Debt
Service and (ii) all dividends payable on account of preferred stock or
preferred operating partnership units of the Borrower or any other Person in the
Consolidated Group (including dividends payable to Investment Affiliates but
excluding dividends payable to members of the Consolidated Group).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

- 8 -



--------------------------------------------------------------------------------

“Foreign Subsidiary” means each Subsidiary of the Borrower organized under the
laws of any jurisdiction other than the United States or any jurisdiction
therein.

“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts at the time of closing which is the
basis of Borrower’s publicly filed financial statements.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith, further provided that the amount of any Guarantee Obligation relating to
a master lease guaranty entered into in connection with the Exchange Program
shall in no event be less than the principal balance of all Exchange Program
Debt outstanding with respect to the relevant Exchange Project.

“Guarantors” means, as of any date, the Trust and any Subsidiary Guarantor then
a party to the Subsidiary Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

- 9 -



--------------------------------------------------------------------------------

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capital Lease Obligations, (e) all Guarantee Obligations of such Person
in respect of Indebtedness of another Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (f) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
unreimbursed amounts drawn thereunder, and (g) any Net Mark-to-Market Exposure.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
November 2006, relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each month, (b) with respect to any LIBO Loan
or Bid Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a LIBO Borrowing or
Bid Rate Loan with an Interest Period of more than three months’ or 90 days’
duration, as the case may be, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ or 90 days’ duration, as the
case may be, after the first day of such Interest Period, and (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means:

(a) with respect to any LIBO Loan or LIBO Margin Loan, the period commencing on
the date of such Loan and ending on the numerically corresponding day in the
calendar month that is seven days, fourteen days, or one, two, three or
six months thereafter, as the Borrower may elect; or

(b) with respect to any Absolute Rate Loan, the period commencing on the date
such Absolute Rate Loan is made and ending on any Business Day not less than
seven (7) days nor more than one hundred eighty (180) days thereafter, as the
Borrower may select as provided in Section 2.05(b);

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan.

 

- 10 -



--------------------------------------------------------------------------------

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest of $1,000,000 or more (valued
at the historical cost thereof), whose financial results are not consolidated
under GAAP with the financial results of the Consolidated Group.

“Investment Grade Rating” means a credit rating of BBB-/Baa3 (or the equivalent)
or higher from Fitch, Inc., Moody’s or S&P.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.07(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01, each Designated Lender and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption; provided, however, that the term
“Lender” shall exclude each Designated Lender when used in reference to any Loan
other than a Bid Rate Loan, the Commitments or terms relating to any Loan other
than a Bid Rate Loan and shall further exclude each Designated Lender for all
other purposes under the Credit Documents except that any Designated Lender
which funds a Bid Rate Loan shall, subject to Section 9.04(e), have the rights
(including the rights given to a Lender contained in Section 9.03) and
obligations of a Lender associated with holding such Bid Rate Loan. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” shall mean the ratio of Total Indebtedness divided by Total
Asset Value.

“LIBO”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

- 11 -



--------------------------------------------------------------------------------

“LIBO Applicable Margin” means, for any Interest Period, the percentage set
forth on Exhibit E.

“LIBO Auction” means a solicitation of Bid Rate Quotes setting forth LIBO Margin
Loans based on LIBO pursuant to Section 2.05.

“LIBO Loan” means a Revolving Loan bearing interest at a rate based on the LIBO
Rate.

“LIBO Margin” has the meaning given that term in Section 2.05(c)(ii)(E).

“LIBO Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of the LIBO Rate pursuant to a LIBO Auction.

“LIBO Rate” means, with respect to any Loan bearing interest based on the
Adjusted LIBO Rate for any Interest Period, the rate appearing on Page 3750 of
the Dow Jones Market Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such LIBO Loans or LIBO Margin Loans for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Parties” means, collectively, the Borrower and Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Major Acquisition” shall mean the acquisition of a property or portfolio with
an acquisition cost in excess of three hundred million and No/100 Dollars
($300,000,000.00).

“Material Adverse Effect” means a material adverse effect on (i) the business,
property or financial condition of the Consolidated Group, (ii) the ability of
the Borrower or the Trust to perform its obligations under the Credit Documents
to which it is a party, (iii) the ability of the Loan Parties collectively taken
as a whole to perform their obligations under the Credit Documents, or (iv) the
validity or enforceability of any of the Credit Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder.

 

- 12 -



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than (i) the Loans and Letters
of Credit and (ii) any guaranty by Borrower and/or the Trust of the obligations
of the lessee under any master lease of any Exchange Project), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $10,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Subsidiary” means any Subsidiary of the Borrower with assets having a
fair market value of $1,000,000 or more.

“Maturity Date” means December 15, 2010.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract, after giving effect to netting. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Rate
Management Transaction or other Financial Contract as of the date of
determination (assuming the Rate Management Transaction or other Financial
Contract were to be terminated as of that date), and “unrealized profits” means
the fair market value of the gain to such Person of replacing such Rate
Management Transaction or other Financial Contract as of the date of
determination (assuming such Rate Management Transaction or other Financial
Contract were to be terminated as of that date).

“Net Operating Income” means, with respect to any Project for any period,
(i) revenues therefrom (including, without limitation, lease termination fees
appropriately amortized to the extent there is no new tenant in the space for
which the lease termination fee was paid), calculated, in each case, in
accordance with GAAP, less (ii) the costs of maintaining such Project,
including, without limitation, real estate taxes, insurance, repairs,
maintenance, and bad debt expense, but excluding depreciation, amortization,
Recurring Interest Expense, capital expenditures, and rents paid pursuant to
ground leases, calculated, in each case, in accordance with GAAP (provided,
however, that lease payments attributable to Sale-Leaseback Master Leases which
are generally excluded from “consolidated net income” in accordance with GAAP
shall nonetheless be included as earnings for purposes of this definition). Net
Operating Income for any Exchange Project subject to a master lease shall be
computed as if there were no such master lease in place (e.g. revenues shall be
rents paid by subtenants occupying the Exchange Project and not rent payable
under the master lease, and expenses shall be those that would be payable by the
owner of the Exchange Project if there were no master lease).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

 

- 13 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens, arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or are being contested in good faith
and by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens in existence on the date hereof, and extensions, renewals and
replacements of such Liens, as long as such extension, renewal and replacement
Liens do not spread to any property other than property encumbered by such Liens
on the date hereof;

(h) Liens on Projects first acquired by Borrower or a Subsidiary after the date
hereof and which are in place at the time such Projects are so acquired;

(i) Liens on Exchange Properties created in accordance with the terms of the
Exchange Program;

(j) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business.

(k) assignments of past due receivables for collection purposes only;

(l) leases or subleases granted in the ordinary course of business;

(m) additional Liens on property or assets securing additional obligations not
to exceed $3,000,000 at any time outstanding; and

(n) Liens arising in connection with any Indebtedness permitted hereunder.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

- 14 -



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Project” means any real estate asset owned by the Borrower, any Subsidiary, an
Investment Affiliate or a group of Exchange Project TICs, and operated or
intended to be operated as an industrial property.

“Project Investment Value” means, at any time with respect to any Project in
which a Person has an ownership interest, the undepreciated book value of such
interest determined in accordance with GAAP.

“Project Value” means: (i) with respect to any Project owned by the Borrower, a
Subsidiary, an Investment Affiliate or a group of Exchange Project TICs for less
than four full calendar quarters (or, in the case of any Project acquired as
part of a Major Acquisition, eight full calendar quarters), the current Project
Investment Value of such Project; and (ii) with respect to any Project owned by
the Borrower, a Subsidiary, an Investment Affiliate or a group of Exchange
Project TICs for four or more full calendar quarters, (or, in the case of any
Project acquired as part of a Major Acquisition, eight full calendar quarters),
the greater of (i) the Net Operating Income for such Project for the most
recently completed calendar quarter annualized divided by the Capitalization
Rate and (ii) zero. For purposes of calculating whether a Project has been owned
for four (or eight) calendar quarters, a Project which was owned by the Borrower
or a Subsidiary or Investment Affiliate and becomes an Exchange Project (or
which is at one time an Exchange Project but is then transferred back to the
Borrower or a Subsidiary or Investment Affiliate) shall be considered to have
been owned from the date initially acquired by the Borrower or Subsidiary or
Investment Affiliate. A Project contributed to an Investment Affiliate by the
Borrower or a Subsidiary to an Investment Affiliate shall be deemed to have been
owned by such Investment Affiliate from the date of such contribution.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.

 

- 15 -



--------------------------------------------------------------------------------

“Recurring Interest Expense” means, for any period without duplication, the sum
of (a) the amount of interest (without duplication, whether accrued, paid or
capitalized) on Total Indebtedness actually payable by members of the
Consolidated Group during such period, plus (b) the applicable Consolidated
Group Pro Rata Share of any interest (without duplication, whether accrued, paid
or capitalized) on Indebtedness actually payable by Investment Affiliates during
such period, whether recourse or non-recourse.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any cash dividend, distribution or other payment with
respect to any equity interests in the Borrower or any Subsidiary, excluding
(i) any dividend, distribution or other payment by a member of the Consolidated
Group to another member of the Consolidated Group (including in connection with
the issuance of equity interests), (ii) any redemption of equity interests by a
member of the Consolidated Group (including pursuant to a share buyback program)
(iii) any distribution or other payment by an Investment Affiliate to a member
of the Consolidated Group (including promote payments in connection with
development joint ventures and regular distributions of cash flow from
Investment Affiliates) and (iv) any distribution or other payment by any
Subsidiary or Investment Affiliate which is a joint venture and operated in the
ordinary course of business.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Note” has the meaning given that term in Section 2.11(e).

“Sale-Leaseback Master Lease” shall mean a master lease entered into by a buyer
of a Project, as lessor, and the seller of such Project, as lessee, in
connection with a transaction whereby such seller leases all or a portion of
such Project after closing.

“S&P” means Standard & Poor’s.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

- 16 -



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Subsidiary that is not an Excluded Subsidiary
or an Excluded Foreign Subsidiary.

“Subsidiary Guaranty” means the guaranty to be executed and delivered by the
Subsidiary Guarantors, substantially in the form of Exhibit B-2, as the same may
be amended, supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.06.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Asset Value” means, as of the date of calculation, the aggregate, without
duplication, of: (a) the Project Value of all Projects (other than Assets Under
Development) owned by members of the Consolidated Group and all Exchange
Projects; plus (b) the applicable Consolidated Group Pro Rata Share of the
Project Value of Projects (other than Assets Under Development) owned by
Investment Affiliates; plus (c) fifty percent (50%) of the principal amount of
loans due to Borrower from Panattoni Development Company, provided that the
maximum amount attributable to Total Asset Value on account of such loans shall
be $7,500,000; plus (d) an amount equal to the then current book value of each
Asset Under Development owned by members of the Consolidated Group; plus (e) an
amount equal to the applicable Consolidated Group Pro Rata Share of the then
current book value of each Asset Under Development owned by an Investment
Affiliate; plus (f) Unrestricted Cash and Cash Equivalents owned by members of
the Consolidated Group; plus (g) the applicable Consolidated Group Pro Rata
Share of

 

- 17 -



--------------------------------------------------------------------------------

Unrestricted Cash and Cash Equivalents owned by any Investment Affiliate; plus
(h) Investments in mortgage notes receivable; plus (i) the applicable
Consolidated Group Pro Rata Share of Investments in mortgage notes receivable
owned by Investment Affiliates.

“Total Indebtedness” means, as of any date of determination, without
duplication, the sum of: (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis; plus (b) the
greater of (i) the applicable Consolidated Group Pro Rata Share of all
Indebtedness of each Investment Affiliate (other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group) and (ii) the amount
of Indebtedness of such Investment Affiliate which is also Recourse Indebtedness
of a member of the Consolidated Group; plus (c) all Exchange Program Debt.

“Total Secured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which is secured by a Lien on a Project, any
ownership interests in any Subsidiary or Investment Affiliate or any other
assets which had, in each case, in the aggregate, a value in excess of the
amount of the applicable Indebtedness at the time such Indebtedness was
incurred.

“Total Secured Recourse Indebtedness” means, as of any date of determination,
that portion of Total Secured Indebtedness with respect to which the liability
of the obligor is not limited to the obligor’s interest in specified assets
securing such Indebtedness (subject to customary limited exceptions for certain
acts or types of liability such as environmental liability, fraud and other
customary non-recourse carve-outs); provided that Indebtedness of a
single-purpose entity which is secured by substantially all of the assets of
such single-purpose entity but for which there is no recourse to another Person
(other than with respect to customary limited exceptions for certain acts or
types of liability such as environmental liability, fraud and other customary
non-recourse carve-outs) shall not be considered a part of Total Secured
Recourse Indebtedness even if such Indebtedness is fully recourse to such
single-purpose entity and unsecured guarantees provided by Borrower or the Trust
of mortgage loans to Subsidiaries or Investment Affiliates shall not be included
in Total Secured Recourse Indebtedness.

“Total Unencumbered Project Pool Value” means, as of any date of calculation,
the aggregate, without duplication, of: (a) the Unencumbered Project Values of
all Unencumbered Projects (other than any that are Assets Under Development);
plus (b) an amount equal to one hundred percent (100%) of the then-current book
value of each Unencumbered Project that is an Asset Under Development; plus
(c) all Unrestricted Cash and Cash Equivalents owned by a member of the
Consolidated Group not subject to any restrictions on use by virtue of any
contract or agreement (other than Permitted Encumbrances of the type set forth
in clause (j) of the definition of “Permitted Encumbrances”) in favor of any
party (whether a creditor, seller or otherwise) having a claim (whether
liquidated or not) against a member of the Consolidated Group; plus (d) the
applicable Consolidated Group Pro Rata Share of Unrestricted Cash and Cash
Equivalents owned by any Investment Affiliate not subject to any restrictions on
use by virtue of any contract or agreement (other than Permitted Encumbrances of
the type set forth in clause (j) of the definition of “Permitted Encumbrances”)
in favor of any party (whether a creditor, seller or otherwise) having a claim
(whether liquidated or not) against such Investment Affiliate; provided that no
more than twenty five percent (25%) of Total Unencumbered Project Pool Value may
be attributable to, (i) Assets Under Development, (ii) Unencumbered Projects
that are ground leased under Financeable Ground Leases (as opposed to being
owned in fee simple by the Borrower or a Subsidiary Guarantor), or
(iii) Projects located outside the continental United States.

“Total Unsecured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which does not constitute Total Secured
Indebtedness.

 

- 18 -



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Trust” means DCT Industrial Trust, Inc., the general partner of Borrower, and
formerly known as Dividend Capital Trust, Inc.

“Trust Guaranty” means the guaranty to be executed and delivered by the Trust,
substantially in the form of Exhibit B-1, as the same may be amended,
supplemented or otherwise modified from time to time.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate,
and as to any Bid Rate Loan, its nature as an Absolute Rate Loan or a LIBO
Margin Loan.

“Unencumbered Project” means a Project that: (i) is completed and located in the
continental United States or, subject to the limitations described in the
definition of Total Unencumbered Project Pool Value, which is an Asset Under
Development and/or located outside the continental United States; (ii) is 100%
owned in fee simple (or, subject to the limitation set forth in the definition
of Total Unencumbered Project Pool Value, is ground leased pursuant to a
Financeable Ground Lease) by Borrower or a Guarantor; (iii) is not subject to
any Liens or encumbrances other than those identified in clauses (a), (b), (c),
(d), (f), (j), (k) and (l) of the definition of Permitted Encumbrances provided
that Liens identified in clause (e) of the definition of Permitted Encumbrances
shall also be permissible if the Unencumbered Project Value of such Project is
reduced by the amount of such judgment; (iv) is not subject to any agreement
(including (a) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such Project, and (b) if applicable, the
organizational documents of Borrower or any Subsidiary Guarantor) which
prohibits or limits the ability of the Borrower or any Subsidiary Guarantor, as
the case may be, to create, incur, assume or suffer to exist any Lien upon any
assets or Capital Stock of the Borrower, or any Subsidiary Guarantor except for
covenants that are not materially more restrictive than the covenants contained
in this Agreement, in favor of holders of unsecured Indebtedness of the Borrower
and the Subsidiary Guarantors not prohibited hereunder; (v) is not subject to
any agreement (including (a) any agreement governing Indebtedness incurred in
order to finance or refinance the acquisition of such Project, and (b) if
applicable, the organizational documents of Borrower or any Subsidiary
Guarantor) which entitles any Person to the benefit of any Lien on any assets or
Capital Stock of the Borrower or any Subsidiary Guarantor or would entitle any
Person to the benefit of any Lien on such assets or Capital Stock upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause); and (vi) is not the subject of any issues that
would make any of the representations and warranties in Section 3.13 with
respect to such Project not true and correct in any material respect. No Project
owned by a Subsidiary shall be deemed to be an Unencumbered Project unless
(a) both such Project and all Capital Stock of the Subsidiary held directly or
indirectly by the Borrower is not subject to any Lien, (b) each intervening
entity between the Borrower and such Subsidiary does not have any Indebtedness
for borrowed money or, if such entity has any Indebtedness, such Indebtedness is
unsecured and such entity is a Subsidiary Guarantor, and (c) no event has
occurred or condition exists described in clauses (h), (i) or (j) of Article VII
hereof with respect to such Subsidiary.

“Unencumbered Project NOI” means, with respect to any Unencumbered Project for
any period, the Net Operating Income for such Unencumbered Project for such
period, less the actual management fee if the Unencumbered Project is managed by
an unaffiliated third party or an assumed

 

- 19 -



--------------------------------------------------------------------------------

management fee of 3% of gross revenues (excluding tenant recoveries) if the
Unencumbered Project is managed by Borrower or an Affiliate of Borrower, and
less an assumed capital reserve expenditure equal to $0.10 per square foot of
leasable space (as annualized).

“Unencumbered Project Value” means: (i) with respect to any Unencumbered Project
owned by the Borrower or a Subsidiary Guarantor for less than four full calendar
quarters (or, in the case of any Unencumbered Project acquired as part of a
Major Acquisition, eight full calendar quarters), the current Project Investment
Value for such Unencumbered Project; and (ii) with respect to any Unencumbered
Project owned by the Borrower or a Subsidiary Guarantor for four or more full
calendar quarters, (or, in the case of any Project acquired as part of a Major
Acquisition, eight or more full calendar quarters) the greater of
(i) Unencumbered Project NOI for such Unencumbered Project for the most recently
completed calendar quarter annualized divided by the Capitalization Rate and
(ii) zero.

“Unrestricted Cash and Cash Equivalents” means, in the aggregate, all cash and
Cash Equivalents which are not pledged for the benefit of any party (whether a
creditor, seller or otherwise) having a claim (whether liquidated or not)
against a member of the Consolidated Group, to be valued for purposes of this
Agreement at 100% of its then-current book value, as determined under GAAP.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Loan”) or by Class and Type (e.g., a “LIBO
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBO Borrowing”) or by
Class and Type (e.g., a “LIBO Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in

 

- 20 -



--------------------------------------------------------------------------------

the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment, (b) the sum of the total Revolving Credit Exposures plus
the outstanding amount of any Bid Rate Loans exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.15, each Revolving Loan Borrowing shall be comprised
entirely of ABR Loans or LIBO Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any LIBO Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBO Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.07(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) LIBO Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a LIBO Borrowing, not later than 12:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 p.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written

 

- 21 -



--------------------------------------------------------------------------------

Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBO Borrowing;

(iv) in the case of a LIBO Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Increase in Commitments.

(a) The Borrower may, from time to time during the term of this Agreement,
request that the Commitments be increased by an aggregate amount not to exceed
$200,000,000.

(b) Any increase in the Commitments may be effected by, subject to clause
(c) below, (i) adding one or more new lenders to the credit facility under this
Agreement (each a “New Lender”) who wish to participate in such increase and/or
(ii) increasing the Commitments of one or more Lenders party to this Agreement
who wish to participate in such increase which participation shall be at the
sole election of such Lender(s).

(c) No New Lender shall be added as a party hereto without the written consent
of the Administrative Agent and no increase in the Commitments may be effected
if a Default exists.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of any increase in the Commitments pursuant to this Section 2.04 and of the
Commitment and Applicable Percentage of each Lender after giving effect thereto.
The parties hereto will use commercially reasonable efforts to minimize breakage
costs and transfers of funds in connection with any increase in the Commitments.

SECTION 2.05. Bid Rate Loans.

(a) After the Trust receives an Investment Grade Rating, and so long as it
maintains such Investment Grade Rating, in addition to Borrowings of Revolving
Loans, at any time and from time to time during the period from the Effective
Date to but excluding the Maturity Date, the Borrower may, as set forth in this
Section, request the Lenders to make offers to make Bid Rate Loans to the
Borrower in dollars. The Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.

 

- 22 -



--------------------------------------------------------------------------------

(b) When the Borrower wishes to request from the Lenders offers to make Bid Rate
Loans, it shall give the Administrative Agent notice (a “Bid Rate Quote
Request”) so as to be received no later than 10:00 a.m., New York City time, on
(x) the Business Day immediately preceding the date of borrowing proposed
therein, in the case of an Absolute Rate Auction and (y) the date four Business
Days prior to the proposed date of borrowing, in the case of a LIBO Auction. The
Administrative Agent shall deliver to each Lender a copy of each Bid Rate Quote
Request promptly upon receipt thereof by the Administrative Agent. The Borrower
may request offers to make Bid Rate Loans for up to 4 different Interest Periods
in each Bid Rate Quote Request; provided that the request for each separate
Interest Period shall be deemed to be a separate Bid Rate Quote Request for a
separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request shall
be substantially in the form of Exhibit G and shall specify as to each Bid Rate
Borrowing:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Bid Rate Borrowing requested, which (x) shall
be in the minimum amount of $5,000,000 and integral multiples of $1,000,000 and
(y) shall not itself cause any of the limits specified in Section 2.01 (b) to be
violated if it were accepted and shall not cause the outstanding amount of Bid
Rate Loans to exceed fifty percent (50%) of the total Commitment if it were
accepted;

(iii) whether the Bid Rate Quote Request is for LIBO Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Maturity Date.

Except as otherwise provided in this subsection (b), no Bid Rate Quote Request
shall be given within five (5) Business Days (or such other number of days as
the Borrower and the Administrative Agent, with the consent of the Required
Lenders, may agree) of the giving of any other Bid Rate Quote Request.

(c) Bid Rate Quotes.

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.05(b) specified more than one
Interest Period, such Lender may make a single submission containing one or more
Bid Rate Quotes for each such Interest Period. Each Bid Rate Quote must be
submitted to the Administrative Agent not later than 10:00 a.m., New York City
time, (x) on the proposed date of borrowing, in the case of an Absolute Rate
Auction and (y) on the date three (3) Business Days prior to the proposed date
of borrowing, in the case of a LIBO Auction; provided that the Lender then
acting as Administrative Agent may submit a Bid Rate Quote only if it notifies
the Borrower of the terms of the offer contained therein not later than 9:00
a.m., New York City time, (x) on the proposed date of such borrowing, in the
case of an Absolute Rate Auction and (y) on the date three (3) Business Days
prior to the proposed date of borrowing, in the case of a LIBO Auction. Subject
to Articles IV and VII, any Bid Rate Quote so made shall be irrevocable except
with the consent of the Administrative Agent (not to be unreasonably withheld or
delayed) given at the request of the Borrower. Any Bid Rate Loan may be funded
by a Lender’s Designated Lender (if any) as provided in Section 9.04(e);
however, such Lender shall not be required to specify in its Bid Rate Quote
whether such Bid Rate Loan will be funded by such Designated Lender.

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit H and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

 

- 23 -



--------------------------------------------------------------------------------

(B) whether (and if so under what circumstances) the Bid Rate Loan will be
subject to prepayment;

(C) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Lender submits Bid Rate Quotes may be for a principal amount not to
exceed the unused Commitment of such Lender provided, however, that such
Lender’s advance shall not reduce such Lender’s obligation to lend its pro rata
share of such unused Commitment;

(D) in the case of an Absolute Rate Auction, the fixed rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) offered for
each such Bid Rate Loan (the “Absolute Rate”);

(E) in the case of a LIBOR Auction, the margin above or below applicable LIBO
(the “LIBO Margin”) offered for each such LIBO Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/100th of 1%) to be
added to (or subtracted from) the applicable Adjusted LIBO Rate; and

(F) the identity of the quoting Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

(d) Notification of Bids.

The Administrative Agent shall, as promptly as practicable after the Bid Rate
Quotes are submitted (but in any event not later than 10:30 a.m., New York City
time, (x) on the proposed date of borrowing, in the case of an Absolute Rate
Auction or (y) on the date three (3) Business Days prior to the proposed date of
borrowing, in the case of a LIBO Auction), notify the Borrower of the terms
(i) of any Bid Rate Quote submitted by a Lender that is in accordance with
Section 2.05 (c) and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such Lender
with respect to the same Bid Rate Quote Request. Any such subsequent Bid Rate
Quote shall be disregarded by the Administrative Agent unless such subsequent
Bid Rate Quote is submitted solely to correct a manifest error in such former
Bid Rate Quote. The Administrative Agent’s notice to the Borrower shall specify
(A) the aggregate principal amount of the Bid Rate Borrowing for which offers
have been received and (B) the principal amounts and Absolute Rates or LIBO
Margins, as applicable, so offered by each Lender (identifying the Lender that
made each Bid Rate Quote).

(e) Acceptance by Borrower.

(i) Not later than 11:00 a.m., New York City time, (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a LIBO
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the offers so notified to it pursuant to Section 2.05 (d) which
notice shall be in the form of Exhibit I. In the case of acceptance, such notice
shall specify the aggregate principal amount of offers for each Interest Period
that are accepted. The failure of the Borrower to give such notice by such time
shall constitute nonacceptance.

 

- 24 -



--------------------------------------------------------------------------------

The Administrative Agent shall promptly notify each Lender which submitted an
offer. The Borrower may accept any Bid Rate Quote in whole or in part; provided
that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

(B) such Bid Rate Borrowing shall comply with the provisions of
Section 2.05(b)(ii);

(C) acceptance of offers may be made only in ascending order of Absolute Rates
or LIBO Margins, as applicable, in each case beginning with the lowest rate so
offered;

(D) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.05(c) or otherwise fails to comply with the requirements of this
Agreement; and

(E) any acceptance in part shall be in a minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof.

(ii) If offers are made by two or more Lenders with the same Absolute Rates or
LIBO Margins, as applicable, for a greater aggregate principal amount than the
amount in respect of which offers are permitted to be accepted for the related
Interest Period, the principal amount of Bid Rate Loans in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Lenders in proportion to the aggregate principal amount of such offers.
Determinations by the Administrative Agent of the amounts of Bid Rate Loans
shall be conclusive in the absence of manifest error.

(f) The Administrative Agent shall promptly (and in any event not later than
12:00 noon, New York City time, (x) on the proposed date of borrowing of
Absolute Rate Loans and (y) on the date three (3) Business Days prior to the
proposed date of borrowing of LIBO Margin Loans) notify each Lender whose Bid
Rate Quote has been accepted and the amount and rate thereof. A Lender that is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 9.04(e). Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee under such Bid
Rate Loan and be entitled to receive payment thereof when due. No Lender shall
be relieved of its obligation to fund a Bid Rate Loan, and no Designated Lender
shall assume such obligation, prior to the time the applicable Bid Rate Loan is
funded. Any Lender whose offer to make any Bid Rate Loan has been accepted
shall, not later than 1:30 p.m. on the date specified for the making of such
Loan, make the amount of such Loan available to the Administrative Agent at its
principal office located in New York City in immediately available funds, for
the account of the Borrower. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower no later than 2:00 p.m., New York City time, on such date by
depositing the same, in immediately available funds, in an account of the
Borrower designated by the Borrower.

(g) Except for the purpose and to the extent expressly stated in Sections 2.01
and 2.10, the amount of any Bid Rate Loan made by any Lender shall not
constitute a utilization of such Lender’s Commitment.

 

- 25 -



--------------------------------------------------------------------------------

SECTION 2.06. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding fifteen percent (15%) of the sum of the
Commitments or (ii) the total Revolving Credit Exposures plus the outstanding
amount of Bid Rate Loans exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.07(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.08 with
respect to Loans made by such Lender (and Section 2.08 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

- 26 -



--------------------------------------------------------------------------------

SECTION 2.07. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension the LC Exposure shall not exceed fifteen percent (15%) of the sum of
the Commitments. The Administrative Agent shall notify each Lender any time that
Letter of Credit is issued, changed, reinstated or amended.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on a date that is on or before five (5) Business Days prior to the
Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been

 

- 27 -



--------------------------------------------------------------------------------

received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.06 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan. If the Borrower fails to make
such payment when due, the Administrative Agent shall promptly notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.08 with respect to Loans made by such
Lender (and Section 2.08 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit (provided that such payment shall not
have constituted gross negligence or willful misconduct on the part of the
Issuing Bank), or (iv) any other event or circumstance whatsoever (other than
the defense of payment and circumstances resulting solely from the Issuing
Bank’s gross negligence or willful misconduct), whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have

 

- 28 -



--------------------------------------------------------------------------------

exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.14(e) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph (or, if the maturity of the Loans has
occurred by acceleration or otherwise, on the date of such maturity), the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and

 

- 29 -



--------------------------------------------------------------------------------

performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in Cash
Equivalents at the option and sole discretion of the Administrative Agent and at
the Borrower’s risk and expense, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposures representing greater than 51% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

SECTION 2.08. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.06. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.07(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.09. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBO
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBO
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

 

- 30 -



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Loan Borrowing may be converted to or
continued as a LIBO Borrowing and (ii) unless repaid, each LIBO Revolving
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.10. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000,
(ii) unless reduced to zero, the minimum amount of the total Commitments shall
be $100,000,000 and (iii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.12, the sum of the Revolving Credit Exposures plus the
outstanding amount of Bid Rate Loans would exceed the total Commitments.

 

- 31 -



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination or
reduction of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.11. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent for the account of each applicable Lender the then outstanding principal
amount of, and all accrued but unpaid interest on, each Bid Rate Loan on the
last day of the Interest Period for such Bid Rate Loan and (iii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit C (a “Revolving Note”). In such event,
the Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) in the form attached hereto as Exhibit C.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

- 32 -



--------------------------------------------------------------------------------

(f) The Bid Rate Loans made by any Lender shall, in addition to this Agreement,
also be evidenced, if requested by such Lender, by a promissory note of the
Borrower substantially in the form of Exhibit D (each a “Bid Rate Note”),
payable to the order of such Lender and otherwise duly completed.

SECTION 2.12. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, without premium or penalty
but subject to the payment of amounts required by Section 2.18, in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
Except pursuant to Article VII, Bid Rate Loans may not be prepaid without the
prior written consent of the Lender to whom such Bid Rate Loan is owed;
provided, however, the Borrower may prepay all outstanding Bid Rate Loans in
connection with the Borrower’s termination of all Commitments pursuant to
Section 2.10 and the repayment of all obligations under this Agreement in full.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a LIBO
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.10, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.10. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.14.

SECTION 2.13. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the applicable rate shown on
Exhibit E (the “Facility Fee Rate”) on the daily amount of the Commitment of
such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
at the Facility Fee Rate on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the LIBO Applicable Margin on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the

 

- 33 -



--------------------------------------------------------------------------------

Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

(e) The Borrower agrees to pay the Administrative Agent a fee of $2,500 per each
Bid Rate Auction as described in Section 2.05 upon the first acceptance by the
Borrower of any Bid Rate Quote pursuant to subsection 2.05(e) in connection with
such Bid Rate Auction.

SECTION 2.14. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate.

(b) The Loans comprising each LIBO Borrowing shall bear interest at the LIBO
Rate for the Interest Period in effect for such Borrowing plus the LIBO
Applicable Margin.

(c) Each Loan that is a LIBO Margin Loan shall bear interest at the LIBO Rate
for the Interest Period in effect for such Loan plus (or minus) the LIBO Margin.

(d) Each Loan that is an Absolute Rate Loan shall bear interest at the Absolute
Rate for such Loan for the Interest Period therefor quoted by the Lender making
such Loan in accordance with Section 2.05.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

- 34 -



--------------------------------------------------------------------------------

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(e) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBO Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent demonstrable error. The Administrative
Agent shall, at any time and from time to time upon request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate applicable to Loans under
this Agreement.

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders (or any Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Borrowing shall be ineffective, and
(ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided that the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

SECTION 2.16. LIBO Applicable Margin and Facility Fee Rate.

(a) Until such time as the Trust has received at least two ratings, one of which
must be a rating from S&P’s or Moody’s and the Borrower has notified the
Administrative Agent as to the rating(s) received (the “Ratings Effective
Date”), the LIBO Applicable Margin and the Facility Fee Rate shall be determined
based on the Leverage Ratio of the Borrower and its Subsidiaries as shown on
Exhibit E.

(b) From and after the Ratings Effective Date the LIBO Applicable Margin, and
the Facility Fee Rate shall be determined based upon the rating received in
accordance with the table set forth on Exhibit E. Any change in the applicable
credit rating shall be effective immediately as of the date on which any of the
rating agencies announces a change in such credit rating or the date on which
the Trust

 

- 35 -



--------------------------------------------------------------------------------

has no credit rating, whichever is applicable. Borrower shall notify
Administrative Agent as to any such change. In the event that the Trust receives
two (2) credit ratings that are not equivalent, the LIBO Applicable Margin and
the Facility Fee Rate shall be determined by the higher of such two (2) credit
ratings. In the event that the Trust receives more than two (2) credit ratings
and such credit ratings are not equivalent, the LIBO Applicable Margin and the
Facility Fee Rate shall be determined by the lower of the two (2) highest
ratings, provided that each of said two (2) highest ratings shall be Investment
Grade Ratings and at least one of such ratings shall be an Investment Grade
Rating from S&P or Moody’s. In the event that such two ratings are more than one
rating apart, the LIBO Applicable Margin and the Facility Fee Rate will be
determined based on the rating which is one rating above the lower of the two
ratings.

SECTION 2.17. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Loans made by such Lender or
any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), by an
amount reasonably deemed by such Lender to be material, then the Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

- 36 -



--------------------------------------------------------------------------------

SECTION 2.18. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.12(b) and is
revoked in accordance therewith), or (d) the assignment of any LIBO Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.21, then, in any such event, the
Borrower shall compensate each Lender for the loss (other than loss of
anticipated profits), cost and expense attributable to such event. In the case
of a LIBO Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

SECTION 2.19. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 20 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
and documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

- 37 -



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.19, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.19 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable and
documented out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

SECTION 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.17, 2.18 or 2.19, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.17, 2.18, 2.19 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof and any payment
of principal not distributed within one Business Day following receipt by
Administrative Agent shall bear interest (payable by the Administrative Agent)
at the Federal Funds Effective Rate. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

- 38 -



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(c), 2.07(d) or (e), 2.08(b), 2.20(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.21. Mitigation Obligations; Replacement of Lenders - Certificates.
(a) If any Lender requests compensation under Section 2.17, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19 or if there
shall occur any unavailability of a LIBO Borrowing under Section 2.15, then such
Lender shall use reasonable efforts to avoid or materially reduce such
compensation, additional amount or unavailability (including by designating a
different lending office for funding or booking its Loans hereunder or assigning
its rights and obligations hereunder to another of its offices, branches or
affiliates), if, in the judgment of such Lender, such action (i) would eliminate
or reduce amounts payable pursuant to Section 2.17 or 2.19, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

- 39 -



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.17, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.17 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

(c) If the Issuing Bank or any Lender shall claim reimbursement or compensation
under Section 2.17, 2.18 or 2.19, then the Issuing Bank or such Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a certificate
setting forth in reasonable detail the basis for such claim and a calculation of
the amount payable to the Issuing Bank or such Lender. The amounts set forth in
such certificate shall be prima facie evidence of the obligations of the
Borrower hereunder; provided, however, that the failure of the Borrower to pay
any amount owing to any Lender pursuant to Section 2.17, 2.18 or 2.19 shall not
be deemed to constitute a Default hereunder to the extent that the Borrower is
contesting in good faith its obligation to pay such amount by appropriate
proceedings.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. Each Loan Party has the power and
authority and legal right to execute and deliver the Credit Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by the Loan Parties of the Credit Documents and the performance of
their obligations thereunder have been duly authorized by proper corporate,
partnership and/or limited liability company proceedings, and the Credit
Documents constitute legal, valid and binding obligations of the Loan Parties
enforceable against the Loan Parties in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

- 40 -



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any Loan
Party or any order of any Governmental Authority binding upon any Loan Party,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Trust has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, owners’ equity and cash flows (i) as of and for the fiscal
year ended December 31, 2005, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended September 30,
2006, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Trust and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since the date of the most recent statements referenced in Section 3.04(a),
there has been no change in the business, property or financial condition of the
Borrower and its Subsidiaries, taken as a whole, that has had a Material Adverse
Effect.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Loan Party (i) that would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters listed on Schedule 3.06) or (ii) that involve this Agreement
or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, no Loan Party (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

- 41 -



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. Each of the Trust, the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. Taxes. Each Loan Party has timely filed or caused to be filed all
U.S. federal and other material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to shown thereon to
be owing, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the applicable Loan Party has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. The Information Memorandum and the other reports,
financial statements, certificates and other written information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken as a whole,
do not contain any material misstatement of fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Administrative Agent and the
Lenders that actual results during the period or periods covered by any such
projections and forecasts may differ from projected or forecasted results).

SECTION 3.12. REIT Status. The Trust is qualified to elect or has elected status
as a real estate investment trust under Section 856 of the Code and currently is
in compliance in all material respects with all provisions of the Code
applicable to the qualification of the Trust as a real estate investment trust.

SECTION 3.13. Unencumbered Projects. Schedule 3.13 hereto contains a complete
and accurate description of Unencumbered Projects as of the Effective Date and
as supplemented from time to time in connection with the delivery of a
compliance certificate pursuant to Section 5.01(c) hereof, including the entity
that owns each Unencumbered Project. With respect to each Project identified
from time to time as an Unencumbered Project, Borrower hereby represents and
warrants as follows except to the extent disclosed in writing to the Lenders and
approved by the Required Lenders (which approval shall not be unreasonably
withheld):

(a) No portion of any improvement on the Unencumbered Project is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area,
Borrower

 

- 42 -



--------------------------------------------------------------------------------

or the applicable Subsidiary, to the extent the same is available on
commercially reasonable terms, has obtained and will maintain insurance coverage
for flood and other water damage in the amount of the replacement cost of the
improvements at the Unencumbered Project.

(b) To the Borrower’s knowledge, the Unencumbered Project and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws (“Applicable Laws”).

(c) The Unencumbered Project is served by all utilities required for the current
use thereof. All utility service is provided by public utilities and the
Unencumbered Project has accepted or is equipped to accept such utility service.

(d) All public roads and streets necessary for service of and access to the
Unencumbered Project for the current use thereof have been completed, are
serviceable and all-weather and are physically and legally open for use by the
public.

(e) The Unencumbered Project is served by public water and sewer systems or, if
the Unencumbered Project is not serviced by a public water and sewer system,
such alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.

(f) Borrower is not aware of any material latent or patent structural defect in
the Unencumbered Project. The Unencumbered Project is free of damage and waste
that would materially and adversely affect the value of the Unencumbered
Project, and is in adequate repair for its intended use. The Unencumbered
Project is free from material damage caused by fire or other casualty. There is
no pending or, to the actual knowledge of Borrower, threatened condemnation
proceedings affecting the Unencumbered Project, or any material part thereof.

(g) To Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Unencumbered Project are in a condition and repair
adequate for its intended use and, to Borrower’s knowledge, in material
compliance with all Applicable Laws with respect to such systems.

(h) All improvements on the Unencumbered Project lie within the boundaries and
building restrictions of the legal description of record of the Unencumbered
Project other than encroachments that do not materially adversely affect the use
or occupancy of the Unencumbered Project, no such improvements encroach upon
easements benefiting the Unencumbered Project other than encroachments that do
not materially adversely affect the use or occupancy of the Unencumbered Project
and no improvements on adjoining properties encroach upon the Unencumbered
Project or easements benefiting the Unencumbered Project other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Project. All access routes that materially benefit the
Unencumbered Project are available to Borrower or the applicable Subsidiary of
the Borrower, constitute permanent easements that benefit all or part of the
Unencumbered Project or are public property, and the Unencumbered Project, by
virtue of such easements or otherwise, is contiguous to a physically open,
dedicated all weather public street, and has any necessary permits for ingress
and egress.

 

- 43 -



--------------------------------------------------------------------------------

(i) There are no material delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Project except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.

(j) Each Unencumbered Project satisfies each of the requirements set forth in
the definition of “Unencumbered Project”.

A breach of any of the representations and warranties contained in this
Section 3.13 with respect to a Project shall disqualify such Project from being
an Unencumbered Project for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Project results in a Default
under one of the other provisions of this Agreement).

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received (i) from the
Trust, an executed original guaranty in the form of Exhibit B-1 hereto, and
(ii) from each Subsidiary Guarantor, an executed original guaranty in the form
of Exhibit B-2 hereto.

(c) The Administrative Agent (or its counsel) shall have received from the
Borrower promissory notes (in the Form of Exhibit C for Revolving Notes for
those Lenders requesting Revolving Notes and Exhibit D for Bid Rate Notes for
those Lenders requesting Bid Rate Notes) payable to the order of each requesting
Lender.

(d) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Mayer, Brown, Rowe & Maw LLP, special counsel for the Borrower, and
(ii) Venable LLP, Maryland counsel for the Borrower, each in form and substance
satisfactory to the Administrative Agent, covering such matters relating to the
Borrower, this Agreement or the Transactions as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinions.

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Senior Vice President, a Vice
President or a Financial Officer of the Trust on behalf of the Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

- 44 -



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on December 29, 2006 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than conversions of LIBO Loans to ABR
Loans), and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent stated to relate
to a specific earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) As soon as available, but in any event not later than 120 days after the
close of each fiscal year, for the Consolidated Group, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the

 

- 45 -



--------------------------------------------------------------------------------

previous year, without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, prepared by KPMG LLP or
other independent certified public accountants of nationally recognized
standing;

(b) As soon as available, but in any event not later than 50 days after the
close of each fiscal quarter (other than, at the Borrower’s option, the last
fiscal quarter of any fiscal year) for the Consolidated Group, an unaudited
consolidated balance sheet as of the close of each such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Consolidated Group for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, all certified by the Borrower’s chief
financial officer or chief accounting officer;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
whether the Borrower is in compliance with Sections 6.01 and 6.03 through 6.09,
including an update of Schedule 3.13 listing all of the Unencumbered Projects as
of such date, and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

(d) Intentionally left blank;

(e) promptly following any request thereafter, copies of all periodic and
regular reports, registration statements (without exhibits unless expressly
requested by Administrative Agent) and prospectuses and all amendments thereto
filed by the Trust, the Borrower or any Subsidiary with the Securities and
Exchange Commission (“SEC”), or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Trust to its shareholders generally, as the case
may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Trust, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

The Borrower may, in its sole discretion, satisfy its obligations under Sections
5.01(a), (b) and (e) by filing with the SEC Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q and such other reports on other forms as may be
appropriate at such times and in accordance with the SEC’s rules and the
instructions accompanying such forms.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

- 46 -



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business , except where the failure to so preserve, renew or keep in full
force and effect would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.11.

SECTION 5.04. Payment of Taxes. The Trust will, and the Borrower will, and will
cause each of its Subsidiaries to, pay its Tax liabilities, that, if not paid,
could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Trust, the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, provided that this clause (a) shall not prevent the
Borrower or any Subsidiary from discontinuing the operation and the maintenance
of any of its properties if such discontinuance is desirable in the conduct of
its business and the Borrower has concluded that such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants (provided that the Borrower is given the opportunity to
be present for such discussions), all at such reasonable times during normal
business hours and as often as reasonably requested; provided that, so long as
no Event of Default exists, the Borrower shall only be required to pay the
reasonable and documented expenses for one such visit during any calendar year.

 

- 47 -



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The Letters of Credit and
the proceeds of the Loans will be used only for general business purposes of the
Borrower (including capital needs, closing costs, and financing for property
acquisitions). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. REIT Status. The Trust will at all times comply with all
applicable provisions of the Code necessary to allow the Trust to qualify for
status as a real estate investment trust.

SECTION 5.10. Subsidiary Guarantees. The Borrower shall cause each of its
Subsidiaries other than Excluded Subsidiaries and Excluded Foreign Subsidiaries
to execute and deliver to the Administrative Agent the Subsidiary Guaranty as
required under Article IV above. Borrower shall cause each Subsidiary (other
than Excluded Subsidiaries and Excluded Foreign Subsidiaries) first formed or
acquired after the date hereof to execute and deliver to the Administrative
Agent, on or prior to the date that Borrower’s next quarterly compliance
certificate is due pursuant to Section 5.01(c), a joinder in the Subsidiary
Guaranty, together with supporting organizational and authority documents and
opinions similar to those provided with respect to the Borrower and the initial
Subsidiary Guarantors under Section 4.01 hereof. Also, if any Subsidiary which
had previously been an Excluded Subsidiary or an Excluded Foreign Subsidiary
ceases to be an Excluded Subsidiary or an Excluded Foreign Subsidiary, Borrower
shall, on or prior to the date that Borrower’s next quarterly compliance
certificate is due pursuant to Section 5.01(c), cause such Subsidiary to execute
and deliver to the Administrative Agent a joinder in the Subsidiary Guaranty,
together with supporting organizational and authority documents similar to those
provided with respect to the Borrower and the initial Subsidiary Guarantors
under Section 4.01 hereof.

If any Subsidiary that is a party to the Subsidiary Guaranty shall subsequently
become an Excluded Subsidiary, such Subsidiary shall be automatically released
from its obligations under the Subsidiary Guaranty provided that if such
Subsidiary owns a Project that had been included as an Unencumbered Project,
Borrower must provide an updated compliance certificate as a condition to such
release, demonstrating that Borrower is in compliance with all of its covenants
without including such Project as an Unencumbered Project. Subject to the
foregoing, the Administrative Agent shall, from time to time, upon request from
the Borrower, execute and deliver to the Borrower a written acknowledgement that
a Subsidiary has been released from its obligations under the Subsidiary
Guaranty.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Consolidated Tangible Net Worth. Borrower shall not permit
Consolidated Tangible Net Worth to be less than $1,212,000,000 plus eighty
percent (80%) of the aggregate proceeds received by the Borrower or the Trust
(net of reasonable related fees and expenses) in connection with any offering of
stock or other equity after September 30, 2006.

 

- 48 -



--------------------------------------------------------------------------------

SECTION 6.02. Intentionally Deleted

SECTION 6.03. Consolidated Fixed Charge Coverage. Borrower shall not permit
Consolidated EBITDA to be less than 1.50 times Fixed Charges at any date of
determination, determined based on information for the most recent quarter
annualized.

SECTION 6.04. Consolidated Leverage. Borrower shall not permit Total
Indebtedness to be more than sixty percent (60%) of Total Asset Value at any
date of determination which percentage may increase to up to, but not greater
than, sixty-five percent (65%) for up to two consecutive quarters following a
Major Acquisition.

SECTION 6.05. Secured Indebtedness. Borrower shall not permit Total Secured
Indebtedness to exceed forty percent (40%) of Total Asset Value at any date of
determination.

SECTION 6.06. Unsecured Indebtedness. Borrower shall not permit Total Unsecured
Indebtedness to exceed sixty percent (60%) of Total Unencumbered Project Pool
Value at any date of determination which percentage may increase to up to, but
not greater than, sixty-five percent (65%) for up to two consecutive quarters
following a Major Acquisition.

SECTION 6.07. Unencumbered Interest Coverage. Borrower shall not permit the
total Unencumbered Project NOIs for all Unencumbered Projects in the aggregate
to be less than 1.75 times the Recurring Interest Expense relating to Total
Unsecured Indebtedness at any date of determination, determined based on
information for the most recent quarter annualized.

SECTION 6.08. Restricted Payments.

(a) Borrower shall not, and shall not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, if such payment would cause all Restricted Payments to (i) during the
twelve (12) months ended December 31, 2008, exceed the greater of (x) 125% of
Adjusted Funds From Operations for such twelve (12) month period and (y) the
amount necessary for the Trust to maintain its status as a real estate
investment trust and (ii) for the twelve (12) months ended December 31, 2009,
and each twelve (12) month anniversary thereafter, exceed the greater of (x) 95%
of Adjusted Funds From Operations for such twelve (12) month period and (y) the
amount necessary for the Trust to maintain its status as a real estate
investment trust.

(b) Neither the Trust nor the Borrower shall or permit any Subsidiaries to, make
Restricted Payments without the consent of the Required Lenders at any time
during which a Default or an Event of Default under clause (a) or (b) of Article
VII is continuing, except to the extent necessary for the Trust to maintain its
status as a real estate investment trust.

SECTION 6.09. Secured Recourse Indebtedness. Borrower shall not permit Total
Secured Recourse Indebtedness to exceed ten percent (10%) of Total Asset Value.

SECTION 6.10. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except Permitted Encumbrances.

SECTION 6.11. Fundamental Changes. (a) Neither the Borrower nor the Trust will
merge or consolidate with or into any other Person, except that if no Default
shall occur after giving effect to such merger, Borrower or Trust may enter into
a merger in which such entity is the survivor.

 

- 49 -



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business if, as a result, the general
nature of the business in which the Borrower and its Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Borrower and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement .

SECTION 6.12. Acquisitions and Investments. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:

(a) Cash and Cash Equivalents and deposit accounts and securities accounts
maintained in the ordinary course of business;

(b) Projects;

(c) Investments in Subsidiaries;

(d) Investments in Investment Affiliates whose primary operations consist of the
ownership, development, operation and management of industrial properties;

(e) Capital Stock holdings other than those described in clauses (c) and
(d) above;

(f) Mortgage loan holdings;

(g) Ownership of unimproved land on which no material improvements have been
commenced;

(h) Ownership of Assets Under Development;

(i) Swap Agreements permitted under Section 6.13;

(j) Guarantee Obligations not prohibited hereunder;

(k) Investments in debt or equity securities received from account debtors in
connection with the settlement of obligations owing by such account debtors; and

(l) Investments in other assets;

provided that, after giving effect to such Acquisitions and Investments: (i) the
aggregate value (valued as set forth in the definition of “Total Asset Value”)
of Assets Under Development plus the value of all assets described in clauses
(d) through (h) and (l) above, plus the value of all Projects located outside
the continental United States shall not at any time exceed forty percent
(40%) of Total Asset Value and (ii) the aggregate value of all assets described
in (l) above shall not exceed five percent (5%) of Total Asset Value.

SECTION 6.13. Intentionally Deleted

SECTION 6.14. Intentionally Deleted

 

- 50 -



--------------------------------------------------------------------------------

SECTION 6.15. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate and (c) Restricted Payments permitted by
Section 6.08.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty (30) days after written notice from the Administrative Agent or
any Lender, provided that such period shall be extended for up to an additional
30 days so long as such breach is reasonably susceptible of cure within such
additional period and the Borrower diligently and in good faith continues to
attempt to cure such breach;

(f) any member of the Consolidated Group shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
continues after any applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

- 51 -



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any member of the Consolidated Group or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any member of the Consolidated Group or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 90 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) any member of the Consolidated Group shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) any member of the Consolidated Group shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any member or combination of
members of the Consolidated Group and the same shall remain undischarged for a
period of 60 consecutive days during which execution shall not be effectively
stayed on appeal or otherwise appropriately contested in good faith, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any member of the Consolidated Group to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) a payment default shall occur under any guaranty by Borrower and/or the
Trust of the obligations of the lessee under any master lease of any Exchange
Project and such default is not remedied within ten (10) business days after
written notice from the Administrative Agent; or

(o) The occurrence of any “Default” or “Event of Default” as defined in any
Credit Document or the breach of any of the terms or provisions of any Credit
Document, which default or breach continues beyond any period of grace therein
provided; or

(p) the attempted revocation, challenge, disavowment, or termination by the
Borrower or a Guarantor of any of the Credit Documents.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or

 

- 52 -



--------------------------------------------------------------------------------

both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Lender and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

- 53 -



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower or be removed by the
Required Lenders for cause (which shall be gross negligence or wilful
misconduct) by notice to the Borrower, Administrative Agent and Issuing Bank.
Upon any such resignation or removal, the Required Lenders shall have the right,
with the consent of the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or the Required Lenders give notice of such removal for
cause, then the retiring Administrative Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

- 54 -



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 518 17th Street, 17th Floor, Denver, Colorado
80202, Attention of Matthew T. Murphy, Senior Vice President (Telecopy No. (303)
869-4602);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Tokunboh Tayo (Telecopy No. (713) 750-2666), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York 10017, Attention of David Gugliotta
(Telecopy No. (212) 270-3513);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Tokunboh Tayo (Telecopy No. (713) 750-2666), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York 10017, Attention of David Gugliotta
(Telecopy No. (212) 270-3513);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Tokunboh Tayo (Telecopy No. (713) 750-2666), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York 10017, Attention of David Gugliotta
(Telecopy No. (212) 270-3513); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the

 

- 55 -



--------------------------------------------------------------------------------

purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or reduce on a non-pro rata basis the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.20(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) release the Trust as a guarantor or (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing

 

- 56 -



--------------------------------------------------------------------------------

Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or wilful
misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower (whose consent shall not be unreasonably withheld), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;

 

- 57 -



--------------------------------------------------------------------------------

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.17, 2.18, 2.19 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is

 

- 58 -



--------------------------------------------------------------------------------

recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(c), 2.07(d) or (e),
2.08(b), 2.20(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.17, 2.18 and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.20(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.17 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.19 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.19(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

- 59 -



--------------------------------------------------------------------------------

(e) Any Lender (each, a “Designating Lender”) may, at any time while the Trust
has been assigned an Investment Grade Rating from either S&P or Moody’s,
designate one financial institution (a “Designated Lender”) to fund Bid Rate
Loans on behalf of such Designating Lender subject to the terms of this
subsection (e), and the provisions in the immediately preceding subsections
(b) and (c) shall not apply to such designation. No Lender may designate more
than one Designated Lender. The parties to each such designation shall execute
and deliver to the Administrative Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Lender, the Administrative Agent will accept such Designation
Agreement and give prompt notice thereof to the Borrower, whereupon (i) the
Borrower shall execute and deliver to the Designating Lender a Designated Lender
Note payable to the order of the Designated Lender, and (ii) from and after the
effective date specified in the Designation Agreement, the Designated Lender
shall become a party to this Agreement with a right to make Bid Rate Loans on
behalf of its Designating Lender pursuant to Section 2.05 after the Borrower has
accepted a Bid Rate Loan (or portion thereof) of the Designating Lender;
provided, however, that regardless of such designation and assumption by the
Designated Lender, the Designating Lender shall be and remain obligated to the
Borrower, the Administrative Agent and the Lenders for each and every of the
obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 9.03 and any sums otherwise payable to the Borrower by
the Designated Lender. Each Designating Lender shall serve as the administrative
agent of the Designated Lender and shall on behalf of, and to the exclusion of,
the Designated Lender: (i) receive any and all payments made for the benefit of
the Designated Lender and (ii) give and receive all communications and notices
and take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Credit Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf and shall be binding on the Designated Lender to the same extent as if
signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Credit Document, other than assignments to the Designating Lender which
originally designated such Designated Lender. The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Maturity Date.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections

 

- 60 -



--------------------------------------------------------------------------------

2.17, 2.18, 2.19 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof. Nothing in this Section 9.05 shall be construed as requiring
the Borrower to make any representation or warranty at any time other than times
required elsewhere in this Agreement or in the other Credit Documents.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff or such application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law;

 

- 61 -



--------------------------------------------------------------------------------

provided that this sentence shall not be construed as limiting any party’s right
to seek appellate relief. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) to the extent reasonably required
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower (provided that such source is not known by the Administrative Agent,
the Issuing Bank or such Lender, as the case may be, to be bound by a
confidentiality agreement with the Borrower). For purposes of the foregoing,
“knowledge” of the

 

- 62 -



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank, or a Lender means actual knowledge of an
officer of the applicable institution who is involved in the administration of
the Loans made pursuant to this Agreement. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

- 63 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership

 

By:

  DCT Industrial Trust, Inc., its sole general partner   By:   /s/ Matthew
Murphy   Name:   Matthew Murphy   Title:   Senior Vice President and Treasurer

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,   By:   /s/
Susan M. Tate   Name:   Susan M. Tate   Title:   Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-2



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, individually and as Syndication Agent   By:   /s/
Sandra A. Sauer   Name:   Sandra A. Sauer   Title:   Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-3



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION, individually and as Documentation Agent   By:
  /s/ A. Brad Feine   Name:   A. Brad Feine   Title:   Assistant Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-4



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually and as Documentation Agent   By:  
/s/ James E. Colella   Name:   James E. Colella   Title:   Senior Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-5



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Documentation Agent
  By:   /s/ Martia Kontak   Name:   Martia Kontak   Title:   Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-6



--------------------------------------------------------------------------------

REGIONS BANK   By:   /s/ Lori Hatcher   Name:   Lori Hatcher   Title:  
Assistant Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-7



--------------------------------------------------------------------------------

CITIZENS BANK OF RHODE ISLAND   By:   /s/ Craig E. Schermerhorn   Name:   Craig
E. Schermerhorn   Title:   Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-8



--------------------------------------------------------------------------------

SUNTRUST BANK   By:   /s/ Nancy Richards   Name:   Nancy Richards   Title:  
Senior Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-9



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ Cynthia A. Bean Name:   Cynthia A.
Bean Title:   Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-10



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Adam Sheets Name:   Adam Sheets Title:   Account Officer

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-11



--------------------------------------------------------------------------------

CHEVY CHASE BANK, F.S.B. By:   /s/ Marie Ejindu Name:   Marie Ejindu Title:  
Assistant Vice President

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-12



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA By:   /s/ Louis Alder Name:   Louis Alder Title:  
Director

 

[Signature Page to DCT Industrial Operating Partnership Amended and Restated
Unsecured Credit Agreement]

S-13



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    ___________________________ 2.    Assignee:   
__________________________       [and is an Affiliate/Approved Fund of [identify
Lender]1] 3.    Borrower(s):    DCT INDUSTRIAL OPERATING PARTNERSHIP LP 4.   
Administrative Agent:    JPMORGAN CHASE BANK, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement dated
as of December 15, 2006 among DCT INDUSTRIAL OPERATING PARTNERSHIP LP, the
Lenders parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
the other agents parties thereto

 

1

Select as applicable.

 

Exhibit A Page -1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders

  

Amount of Commitment/Loans
Assigned

  

Percentage Assigned of
Commitment/Loans2

$

   $    %

Effective Date:                              , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By     Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A Page-2



--------------------------------------------------------------------------------

[Consented to:]3

DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership

 

  By:   DCT Industrial Trust, Inc., its sole general partner   By       Name:  
  Title:  

 

3

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Exhibit A Page-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Exhibit A Page-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A Page-5



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TRUST GUARANTY

This Guaranty is made as of December             , 2006, by DCT Industrial
Trust, Inc., a Maryland corporation (“Guarantor”), to and for the benefit of
JPMorgan Chase Bank, N.A., individually (“JPMCB”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).

RECITALS

A. DCT Industrial Operating Partnership LP, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), has requested that the
Lenders make an unsecured revolving credit facility available to Borrower in an
aggregate principal amount of up to $300,000,000, which amount can be increased
to an amount not to exceed $500,000,000 (the “Facility”).

B. The Lenders have agreed to make available the Facility to Borrower pursuant
to the terms and conditions set forth in the Amended and Restated Credit
Agreement of even date herewith among Borrower, JPMCB, individually, and as
Administrative Agent, and the Lenders named therein (as amended, modified or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

C. If requested to do so, Borrower has executed and delivered or will execute
and deliver to the Lenders promissory notes as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facility (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D. Guarantor is the sole general partner of the Borrower. Guarantor acknowledges
that the extension of credit by the Administrative Agent and the Lenders to
Borrower pursuant to the Credit Agreement will benefit Guarantor by enhancing
the financial strength of the consolidated group of which Guarantor and Borrower
are members. The execution and delivery of this Guaranty by Guarantor is a
condition precedent to the performance by the Lenders of their obligations under
the Credit Agreement.

 

Exhibit B-1 - Page 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guaranties to each of
the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Credit Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Credit Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent, to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Credit Documents.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantor, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation.
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantor the Lenders’ assessment of the financial condition of
Borrower. Guarantor

 

Exhibit B-1 - Page 2



--------------------------------------------------------------------------------

acknowledges that no representations of any kind whatsoever have been made by
the Administrative Agent and the Lenders to Guarantor. No modification or waiver
of any of the provisions of this Guaranty shall be binding upon the
Administrative Agent and the Lenders except as expressly set forth in a writing
duly signed and delivered on behalf of the Administrative Agent and the Lenders.
Guarantor further agrees that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Credit Documents shall in no event apply to
this Guaranty, and will not prevent the Administrative Agent and the Lenders
from proceeding against Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as a guarantor shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Credit Document, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Credit
Document, or by the acceptance by the Administrative Agent or the Lenders of any
security or any increase, substitution or change therein, or by the release by
the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Credit Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or any of the
other Credit Documents, or any thereof, and may waive or release any provision
or provisions of a Note, the Credit Agreement, or any other Credit Document and,
with reference to such instruments, may make and enter into any such agreement
or agreements as the Administrative Agent, the Lenders and Borrower may deem
proper and desirable, without in any manner impairing this Guaranty or any of
the Administrative Agent and the Lenders’ rights hereunder or any of Guarantor’s
obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Credit Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Credit Document, and the exercise of any
of their rights or the

 

Exhibit B-1 - Page 3



--------------------------------------------------------------------------------

completion of any of their remedies shall not constitute a discharge of any of
Guarantor’s obligations hereunder, it being the purpose and intent of Guarantor
that the obligations of such Guarantor hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
Neither Guarantor’s obligations under this Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by any impairment, modification, change, release or limitation
of the liability of Borrower under a Note, the Credit Agreement or any other
Credit Document or by reason of Borrower’s bankruptcy or by reason of any
creditor or bankruptcy proceeding instituted by or against Borrower. This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Credit Agreement or any
other Credit Document is rescinded or otherwise required to be returned by the
payee upon the insolvency, bankruptcy, or reorganization of the payor, all as
though such payment to such Lender had not been made, regardless of whether such
Lender contested the order requiring the return of such payment. The obligations
of Guarantor pursuant to the preceding sentence shall survive any termination,
cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Credit Documents.

7. If: (i) this Guaranty, a Note, or any of the Credit Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Credit Document; (iii) an
attorney is retained to enforce any of the other Credit Documents or to provide
advice or other representation with respect to the Credit Documents in
connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Administrative Agent or any Lender
in any other legal proceedings whatsoever in connection with this Guaranty, a
Note, the Credit Agreement, any of the Credit Documents, or any property
securing the Facility Indebtedness (other than any action or proceeding brought
by any Lender or participant against the Administrative Agent alleging a breach
by the Administrative Agent of its duties under the Credit Documents), then
Guarantor shall pay to the Administrative Agent or such Lender upon demand all
reasonable and documented attorney’s fees, costs and expenses, including,
without limitation, court costs, filing fees and all other costs and expenses
incurred in connection therewith (all of which are referred to herein as
“Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

 

Exhibit B-1 - Page 4



--------------------------------------------------------------------------------

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the other Credit Documents, and any such payments to Guarantors made while
any Default then exists under the Credit Agreement or the other Credit Documents
on account of such subordinated debt shall be collected and received by
Guarantor in trust for the Lenders and shall be paid over to the Administrative
Agent on behalf of the Lenders on account of the Facility Indebtedness without
impairing or releasing the obligations of Guarantor hereunder.

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agree that, until the entire Facility Indebtedness is paid in full,
not to assert or take advantage of any subrogation rights of Guarantor or the
Lenders or any right of Guarantors or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Guarantor hereby submits to personal jurisdiction in the State of New York
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of any United States
Federal or New York State court sitting in New York, New York in any action,
suit, or proceeding which the Administrative Agent or a Lender may at any time
wish to file in connection with this Guaranty or any related matter. Guarantor
hereby agrees that an action, suit, or proceeding to enforce this Guaranty may
be brought in any state or federal court in the State of New York and hereby
waives any objection which Guarantor may have to the laying of the venue of any
such action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Credit Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

 

Exhibit B-1 - Page 5



--------------------------------------------------------------------------------

To Guarantor:

 

DCT Industrial Trust, Inc.

518 17th Street, 17th Floor

  

Denver, Colorado 80202

  

Attention: Matthew Murphy

  

Telephone:     303-869-4600

Facsimile:      303-228-2201

With a copy to:

 

Mayer Brown Rowe & Maw LLP

Hyatt Center

  

71 S. Wacker Drive

  

Chicago, IL l 60606

  

Attention:       John Lawlor

Telephone:     312-701-7220

Facsimile:      312-706-8163

To JPMCB as Administrative Agent and as a Lender:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, 8th Floor

  

Houston, Texas 77002

  

Attention:       Tokunboh Tayo

Facsimile:      713-750-2666

With a copy to:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

  

New York 10017

  

Attention:       David Gugliotta

Facsimile:      212-270-3513

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders’ successors and assigns.

15. This Guaranty shall be construed and enforced under the laws of the State of
New York.

 

Exhibit B-1 - Page 6



--------------------------------------------------------------------------------

16. GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[Remainder of Page Intentionally Blank]

 

Exhibit B-1 - Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

 

DCT INDUSTRIAL TRUST, INC.   By:       Its:    

.

 

Exhibit B-1 - Page 8



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SUBSIDIARY GUARANTY

This Subsidiary Guaranty is made as of December         , 2006, by the parties
identified in the signature pages thereto, and any Joinder to Guaranty hereafter
delivered (collectively, the “Subsidiary Guarantors”), to and for the benefit of
JPMorgan Chase Bank, N.A., individually (“JPMCB”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).

RECITALS

A. DCT Industrial Operating Partnership LP, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), has requested that the
Lenders make an unsecured revolving credit facility available to Borrower in an
aggregate principal amount of up to $300,000,000, which amount can be increased
to an amount not to exceed $500,000,000 (the “Facility”).

B. The Lenders have agreed to make available the Facility to Borrower pursuant
to the terms and conditions set forth in the Amended and Restated Credit
Agreement of even date herewith among Borrower, JPMCB, individually, and as
Administrative Agent, and the Lenders named therein (as amended, modified or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

C. If requested to do so, Borrower has executed and delivered or will execute
and deliver to the Lenders promissory notes as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facility (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D. Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Guaranty by Subsidiary Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.

 

B-2 - Page 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1. Subsidiary Guarantors absolutely, unconditionally, irrevocably, jointly and
severally guaranty to each of the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Credit Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Credit Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Each Subsidiary
Guarantor’s obligations hereunder are limited in the manner set forth in
Paragraph 17 below.

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent, to pay all the Facility
Indebtedness and to perform all the Obligations as are then or thereafter become
due and owing or are to be performed under the terms of the Notes, the Credit
Agreement, and the other Credit Documents.

3. Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Lenders or the holder of a
Note, (iii) presentment for payment, demand for payment (other than as provided
for in Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Lenders to inform Subsidiary Guarantors of any
facts the Administrative Agent and the Lenders may now or hereafter know about
Borrower, the Facility, or the transactions contemplated by the Credit
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders have no duty so to inform and that Subsidiary Guarantors are fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Subsidiary Guarantors, regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation. The Administrative Agent and the Lenders shall have no obligation
to disclose or discuss with Subsidiary Guarantors the Lenders’ assessment of the
financial condition of Borrower. Subsidiary Guarantors acknowledge that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Subsidiary Guarantors. No modification or waiver of any
of the provisions of this Guaranty shall be binding upon the Administrative
Agent and the Lenders except as expressly

 

B-2- 2 -



--------------------------------------------------------------------------------

set forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Lenders. Subsidiary Guarantors further agree that any exculpatory
language contained in the Credit Agreement, the Notes, and the other Credit
Documents shall in no event apply to this Guaranty, and will not prevent the
Administrative Agent and the Lenders from proceeding against Subsidiary
Guarantors to enforce this Guaranty.

4. Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantors shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Credit Document, or by the Administrative Agent
or the Lenders’ failure or election not to pursue any other remedies they may
have against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Credit Document, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Credit
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Credit Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Credit Document and,
with reference to such instruments, may make and enter into any such agreement
or agreements as the Administrative Agent, the Lenders and Borrower may deem
proper and desirable, without in any manner impairing this Guaranty or any of
the Administrative Agent and the Lenders’ rights hereunder or any of Subsidiary
Guarantors’ obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Subsidiary Guarantors agree
that their obligations hereunder shall be joint and several with any and all
other guarantees given in connection with the Facility from time to time.
Subsidiary Guarantors agree that this Guaranty may be enforced by the
Administrative Agent and the Lenders without the necessity at any time of
resorting to or exhausting any security or collateral, if any, given in
connection herewith or with a Note, the Credit Agreement, or any of the other
Credit Documents or by or resorting to any other guaranties, and Subsidiary
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right. Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Credit Document, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Subsidiary Guarantors’ obligations hereunder, it being the purpose and intent of
Subsidiary Guarantors that the obligations of such Subsidiary Guarantors
hereunder shall be primary,

 

B-2- 3 -



--------------------------------------------------------------------------------

absolute, independent and unconditional under any and all circumstances
whatsoever. Neither Subsidiary Guarantors’ obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Credit Document or by reason of Borrower’s bankruptcy or
by reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Credit Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Subsidiary Guarantors pursuant to the preceding sentence
shall survive any termination, cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Credit Documents.

7. If: (i) this Guaranty, a Note, or any of the Credit Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Credit Document; (iii) an
attorney is retained to enforce any of the other Credit Documents or to provide
advice or other representation with respect to the Credit Documents in
connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Administrative Agent or any Lender
in any other legal proceedings whatsoever in connection with this Guaranty, a
Note, the Credit Agreement, any of the Credit Documents, or any property
securing the Facility Indebtedness (other than any action or proceeding brought
by any Lender or participant against the Administrative Agent alleging a breach
by the Administrative Agent of its duties under the Credit Documents), then
Subsidiary Guarantors shall pay to the Administrative Agent or such Lender upon
demand all reasonable and documented attorney’s fees, costs and expenses,
including, without limitation, court costs, filing fees and all other costs and
expenses incurred in connection therewith (all of which are referred to herein
as “Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness. Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of

 

B-2- 4 -



--------------------------------------------------------------------------------

such subordinated debt at any time when a Default exists under the Credit
Agreement or the other Credit Documents, and any such payments to Subsidiary
Guarantors made while any Default then exists under the Credit Agreement or the
other Credit Documents on account of such subordinated debt shall be collected
and received by Subsidiary Guarantors in trust for the Lenders and shall be paid
over to the Administrative Agent on behalf of the Lenders on account of the
Facility Indebtedness without impairing or releasing the obligations of
Subsidiary Guarantors hereunder.

10. Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
New York for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty. Subsidiary Guarantors hereby consent to the jurisdiction of any
United States Federal or New York State court sitting in New York, New York in
any action, suit, or proceeding which the Administrative Agent or a Lender may
at any time wish to file in connection with this Guaranty or any related matter.
Subsidiary Guarantors hereby agree that an action, suit, or proceeding to
enforce this Guaranty may be brought in any state or federal court in the State
of New York and hereby waives any objection which Subsidiary Guarantors may have
to the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Credit Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

 

B-2- 5 -



--------------------------------------------------------------------------------

To Subsidiary Guarantors:

 

c/o DCT Industrial Trust, Inc.

518 17th Street, 17th Floor

Denver, Colorado 80202

Attention: Matthew Murphy

Telephone:     303-869-4600

Facsimile:      303-228-2201

With a copy to:

 

Mayer Brown Rowe & Maw LLP

Hyatt Center

  

71 S. Wacker Drive

  

Chicago, IL l 60606

  

Attention:       John Lawlor

Telephone:     312-701-7220

Facsimile:      312-706-8163

To JPMCB as Administrative Agent and as a Lender:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, 8th Floor

  

Houston, Texas 77002

  

Attention:       Tokunboh Tayo

Telephone:     713-750-2400

Facsimile:      713-750-2666

With a copy to:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

  

New York, New York 10017

Attention: David Gugliotta

Telephone:     212-270-6257

Facsimile:      212-270-3513

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Lenders’ successors and
assigns.

15. This Guaranty shall be construed and enforced under the laws of the State of
New York.

16. SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

B-2- 6 -



--------------------------------------------------------------------------------

17. (a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Subsidiary Guarantor’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Subsidiary Guarantors, the Administrative Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Subsidiary Guarantor’s “Maximum
Liability”). This Paragraph 17(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the Subsidiary Guarantor nor any other person
or entity shall have any right or claim under this Paragraph 17(a) with respect
to the Maximum Liability, except to the extent necessary so that the obligations
of the Subsidiary Guarantor hereunder shall not be rendered voidable under
applicable law.

(b) Each of the Subsidiary Guarantors agrees that the Obligations may at any
time and from time to time exceed the Maximum Liability of each Subsidiary
Guarantor, and may exceed the aggregate Maximum Liability of all other
Subsidiary Guarantors, without impairing this Guaranty or affecting the rights
and remedies of the Administrative Agent hereunder. Nothing in this
Paragraph 17(b) shall be construed to increase any Subsidiary Guarantor’s
obligations hereunder beyond its Maximum Liability.

(c) In the event any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non-Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made, or losses suffered, by such Paying
Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Subsidiary Guarantors hereunder (including such Paying Subsidiary Guarantor)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Subsidiary Guarantors, the aggregate amount of all
monies received by such Subsidiary Guarantors from the Borrower after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Paragraph 17(c) shall affect any Subsidiary Guarantor’s several liability for
the entire amount of the Obligations (up to such Subsidiary Guarantor’s Maximum
Liability). Each of the Subsidiary Guarantors covenants and agrees that its
right to receive any contribution under this Guaranty from a Non-Paying
Subsidiary Guarantor shall be subordinate and junior in right of payment to all
the Obligations. The provisions of this Paragraph 17(c) are for the benefit of
both the Administrative Agent and the Subsidiary Guarantors and may be enforced
by any one, or more, or all of them in accordance with the terms hereof.

18. From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Guaranty. From
and after delivery of such joinder, the Subsidiary delivering such joinder shall
be a Subsidiary Guarantor, and be bound by all of the terms and provisions of
this Guaranty.

 

B-2- 7 -



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-2- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subsidiary Guarantors have executed and delivered this
Guaranty as of the date first written above.

[NOTE: SIGNATURES LISTED BELOW ARE AS THEY APPEARED IN THE PRIOR CREDIT
AGREEMENT DATED DECEMBER 9, 2005]

 

DCT MALLARD LLC, a Delaware limited liability company By:   DCT INDUSTRIAL
OPERATING PARTNERSHIP LP, a Delaware limited partnership, its sole member   By:
 

DCT Industrial Trust Inc.,

a Maryland corporation, its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT NORTHWEST OH LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

 

S-1



--------------------------------------------------------------------------------

DCT BONDESEN -BELTWAY 8 - RITTIMAN LP, a Delaware limited partnership By:   DCT
BONDESEN - BELTWAY 8 - RITTIMAN GP LLC, a Delaware limited liability company,
its general partner By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware
limited partnership, its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

        By:           Matthew Murphy,       Senior Vice President

DCT MEMPHIS TRADE CENTER III LP,

a Delaware limited partnership

By:  

DCT MEMPHIS TRADE CENTER III GP LLC, a Delaware limited liability company, its

general partner

By:  

DCT INDUSTRIAL OPERATING

PARTNERSHIP LP, a Delaware limited

partnership, its sole member

  By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy, Vice President

 

S-2



--------------------------------------------------------------------------------

DCT - MA 2004 RN PORTFOLIO PROGRESS, a Maryland statutory trust By:   DCT
INDUSTRIAL TRUST INC., a Maryland corporation, its trustee   By:         Matthew
Murphy, Senior Vice President DCT - MA 2004 RN PORTFOLIO SOUTH STREET, a
Maryland statutory trust By:  

DCT INDUSTRIAL TRUST INC.,

a Maryland corporation,

its trustee

  By:         Matthew Murphy, Senior Vice President DCT - MA 2004 RN PORTFOLIO
TECHNOLOGY, a Maryland statutory trust By:  

DCT INDUSTRIAL TRUST INC.,

a Maryland corporation,

its trustee

  By:         Matthew Murphy, Senior Vice President DCT - MA 2004 RN PORTFOLIO
SUNNYSLOPE, a Maryland statutory trust By:  

DCT INDUSTRIAL TRUST INC.,

a Maryland corporation,

its trustee

  By:         Matthew Murphy, Senior Vice President

 

S-3



--------------------------------------------------------------------------------

DCT - TX 2004 RN PORTFOLIO L LP,

a Delaware limited partnership

By:  

DCT - TX 2004 RN PORTFOLIO GP LLC,

a Delaware limited liability company, its general partner

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT - AZ 2004 RN PORTFOLIO U LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy, Senior Vice President

 

S-4



--------------------------------------------------------------------------------

DCT - CA 2004 RN PORTFOLIO L LP, a Delaware limited partnership

By:  

DCT - CA 2004 RN PORTFOLIO GP LLC,

a Delaware limited liability company, its

general partner

By:  

DCT INDUSTRIAL OPERATING

PARTNERSHIP LP, a Delaware limited

partnership, its sole member

  By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT - GA 2004 RN PORTFOLIO L LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-5



--------------------------------------------------------------------------------

DCT - GA 2004 RN PORTFOLIO U LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

DCT - TX 2004 RN PORTFOLIO SHILOH LP, a Delaware limited partnership

By:   DCT - TX 2004 RN PORTFOLIO SHILOH GP LLC, a Delaware limited liability
company, its general partner By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a
Delaware limited partnership, its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-6



--------------------------------------------------------------------------------

DCT - AZ 2004 RN PORTFOLIO L LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

DCT - AZ 2004 RN PORTFOLIO WATKINS LLC, a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-7



--------------------------------------------------------------------------------

DCT GRAND RIVER LP,

a Delaware limited partnership

By:  

DCT GRAND RIVER GP LLC,

a Delaware limited liability company, its general partner

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT NORTHMONT LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-8



--------------------------------------------------------------------------------

DCT FOOTHILL LP,

a Delaware limited partnership

By:   DCT FOOTHILL GP LLC, a Delaware limited liability company, its general
partner By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited
partnership, its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT - TECHNICOLOR II LP,

a Delaware limited partnership

By:   DCT - Technicolor II GP LLC, a Delaware limited liability company, its
general partner By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware
limited partnership, its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-9



--------------------------------------------------------------------------------

DCT SNOWDRIFT PA LLC, a Delaware limited liability company By:   DCT INDUSTRIAL
OPERATING PARTNERSHIP LP, a Delaware limited partnership, its sole member   By:
 

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT MIAMI SERVICE LP, a Delaware limited partnership

By:   DCT MIAMI SERVICE GP LLC, a Delaware limited liability company, its
general partner By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware
limited partnership, its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-10



--------------------------------------------------------------------------------

DCT CENTRAL GREEN LP,

a Delaware limited partnership

By:   DCT Central Green GP LLC, a Delaware limited liability company, its
general partner By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware
limited partnership, its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT 100 INTERSTATE SOUTH LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-11



--------------------------------------------------------------------------------

DCT NORTHLAKE LP, a Delaware limited partnership By:   DCT Northlake GP LLC, a
Delaware limited liability company, its general partner By:   DCT INDUSTRIAL
OPERATING PARTNERSHIP LP, a Delaware limited partnership, its sole member   By:
 

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT MCCOOK INDUSTRIAL LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-12



--------------------------------------------------------------------------------

DCT HIGH STREET LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT WYOMING AVENUE LLC,

a Delaware limited liability company

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-13



--------------------------------------------------------------------------------

DCT CHICKASAW H LP,

a Delaware limited partnership

By:  

DCT Chickasaw GP H LLC,

a Delaware limited liability company,

its general partner

By:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership,
its sole member   By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:           Matthew Murphy,       Senior Vice President

DCT CHICKASAW A LP,

a Delaware limited partnership

By:   DCT Chickasaw GP A LLC, a Delaware limited liability company, its general
partner By:  

DCT INDUSTRIAL OPERATING PARTNERSHIP LP,

a Delaware limited partnership,

its sole member

  By:  

DCT Industrial Trust Inc.,

a Maryland corporation,

its general partner

    By:          

Matthew Murphy,

Senior Vice President

 

S-14



--------------------------------------------------------------------------------

EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed by                     , a                     
(“Subsidiary”), which hereby agrees as follows:

1. All capitalized terms used herein and not defined in this Joinder shall have
the meanings provided in that certain Subsidiary Guaranty (the “Guaranty”) dated
as of December __, 2006 executed for the benefit of JPMorgan Chase Bank, N.A.,
as agent for itself and certain other lenders, with respect to a an unsecured
credit facility from the Lenders to Dividend Capital Operating Partnership LP
(“Borrower”).

2. As required by the Credit Agreement described in the Guaranty, Subsidiary is
executing this Joinder to become a party to the Guaranty.

3. Each and every term, condition, representation, warranty, and other provision
of the Guaranty, by this reference, is incorporated herein as if set forth
herein in full and the undersigned agrees to fully and timely perform each and
every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SIGNATURE BLOCK]

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

December             , 2006

DCT Industrial Operating Partnership LP, a limited partnership organized under
the laws of the State of Delaware (the “Borrower”), promises to pay to the order
of                      (the “Lender”) the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to Article II of the
Amended and Restated Credit Agreement described below (as the same may be
amended or modified, the “Credit Agreement”), other than Bid Rate Loans (as
defined in the Credit Agreement), in immediately available funds to JPMorgan
Chase Bank, N.A. as Administrative Agent, at the office specified pursuant to
the Credit Agreement, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Credit Agreement. The
Borrower shall pay remaining unpaid principal of and accrued and unpaid interest
on the Loans in full on the Maturity Date or such earlier date as may be
required under the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement, dated as of December 15,
2006, among the Borrower, JPMorgan Chase Bank, N.A. individually and as
Administrative Agent, and the other Lenders named therein, to which Credit
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Credit Agreement.

If there is an Event of Default under the Credit Agreement or any other Credit
Document and Administrative Agent exercises the remedies provided under the
Credit Agreement and/or any of the other Credit Documents for the Lenders, then
in addition to all amounts recoverable by the Administrative Agent and the
Lenders under such documents, the Administrative Agent and the Lenders shall be
entitled to receive reasonable and documented out-of-pocket attorneys fees and
expenses incurred by the Administrative Agent and the Lenders in connection with
the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

Exhibit C - Page 1



--------------------------------------------------------------------------------

This Note shall be governed and construed under the laws of the State of New
York.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER CREDIT DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership   By:  

DCT Industrial Trust, Inc., its sole

general partner

    By:         Print Name:         Title:    

 

Exhibit C - Page-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF DCT INDUSTRIAL OPERATING PARTNERSHIP LP,

DATED December             , 2006

 

Date

   Principal
Amount of
Loan    Maturity
of Interest
Period    Maturity
Principal
Amount
Paid    Unpaid
Balance                                                                         
                                                                                
                                                                                
                                                                               
              

 

Exhibit C - Page-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BID RATE NOTE

FOR VALUE RECEIVED, the undersigned, DCT Industrial Operating Partnership LP, a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of                      (the “Lender”), in care of JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”) at 1111 Fannin, 8th
Floor, Houston Texas 77002, or at such other address as may be specified in
writing by the Administrative Agent to the Borrower, the aggregate unpaid
principal amount of Bid Rate Loans made by the Lender to the Borrower under the
Credit Agreement (as defined below), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Bid Rate Loan, at such office at the rates and on the dates
provided in the Credit Agreement.

The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Bid Rate Loans made by the Lender.

This Note is one of the Bid Rate Notes referred to in the Amended and Restated
Credit Agreement dated as of December 15, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
permitted assignees under Section 9.04 thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, and evidences Bid Rate
Loans made by the Lender thereunder. Terms used but not otherwise defined in
this Note have the respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.

Except as permitted by Section 9.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

Exhibit D - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.

 

DCT INDUSTRIAL OPERATING

PARTNERSHIP LP

By:       Name:     Title:  

 

Exhibit D - Page-2



--------------------------------------------------------------------------------

EXHIBIT E

PRICING GRID

The following pricing grid shall be used for purposes of calculating the
Facility Fee and the LIBO Applicable Margin for the period of time prior to the
Ratings Effective Date:

 

Leverage Ratio:

   Level I
Less than 40%    Level II
Equal to
or greater
than 40%
and less
than 45%    Level III
Equal to
or greater
than 45%
and less
than 50%    Level IV
Equal to
or greater
than 50%
and less
than 55%    Level V
55% or
greater

Facility Fee

   15.0 bps    15.0 bps    15.0 bps    20.0 bps    20.0 bps

LIBO Applicable Margin

   55.0 bps    70.0 bps    80.0 bps    95.0 bps    110.0 bps

At all times when the Ratings Effective Date has not occurred, the Facility Fee
Rate and the LIBO Applicable Margin shall be adjusted as of the day each
quarterly compliance certificate is received by the Administrative Agent as
required by Section 5.01(c) from the Borrower. If the financial statements and
compliance certificate are not delivered when required pursuant to Section 5.01
then Level V pricing shall apply as of the date the compliance certificate was
due until such time as the compliance certificate is delivered. If the Leverage
Ratio reported in Borrower’s compliance certificate shall prove to have been
incorrect when submitted, Administrative Agent shall have the right to
retroactively adjust the LIBO Applicable Margin and Facility Fee Rate to
correspond to what they should have been based on the corrected Leverage Ratio,
and any additional amount of interest or Facility Fee due shall be payable upon
demand.

The following pricing grid shall be used for purposes of calculating the
Facility Fee and the LIBO Applicable Margin for the period of time on and after
the Ratings Effective Date.

 

RATINGS*

   ³Baa1 or BBB+    Baa2 or BBB    Baa3 or BBB-    <Baa3 or BBB-

Facility Fee

   15.0 bps    15.0 bps    20.0 bps    25.0 bps

LIBO Applicable Margin

   50.0 bps    65.0 bps    80.0 bps    105.0 bps

After the Ratings Effective Date has occurred, the Facility Fee Rate and the
LIBO Applicable Margin shall be determined for any date with respect to the S&P
rating or Moody’s rating as in effect on such date. Notwithstanding the
foregoing, if Borrower does not give Administrative Agent notice of a ratings
change within five (5) Business Days, any reduction in the Facility Fee Rate and
LIBO Applicable Margin resulting from such ratings change, shall be effective
only when notice of such ratings change has been given to Administrative Agent
by Borrower.

 

Exhibit E - Page 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATION AGREEMENT

THIS DESIGNATION AGREEMENT dated as of                     , 20        (the
“Agreement”) by and among (the “Lender”),                      (the “Designated
Lender”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).

WHEREAS, the Lender is a Lender under that certain Amended and Restated Credit
Agreement dated as of December 15, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among DCT
Industrial Operating Partnership LP (the “Borrower”), the financial institutions
party thereto and their permitted assignees under Section 9.04 thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto;

WHEREAS, pursuant to Section 9.04 (e) of the Credit Agreement, the Lender
desires to designate the Designated Lender as its “Designated Lender” under and
as defined in the Credit Agreement; and

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

1. Designation. Subject to the terms and conditions of this Agreement, the
Lender hereby designates the Designated Lender, and the Designated Lender hereby
accepts such designation, to have a right to make Bid Rate Loans on behalf of
the Lender pursuant to Section 2.05 of the Credit Agreement. Any assignment by
the Lender to the Designated Lender of rights to make a Bid Rate Loan shall only
be effective at the time such Bid Rate Loan is funded by the Designated Lender.
The Designated Lender, subject to the terms and conditions hereof, hereby agrees
to make such accepted Bid Rate Loans and to perform such other obligations as
may be required of it as a Designated Lender under the Credit Agreement.

2. Lender Not Discharged. Notwithstanding the designation of the Designated
Lender hereunder, the Lender shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Lender and its related Designated Lender with respect to the Credit
Agreement and the other Credit Documents, including, without limitation, its
obligation to make Bid Rate Loans, any indemnification obligations under
Section 9.03 of the Credit Agreement and any sums otherwise payable to the
Borrower or the Administrative Agent by the Designated Lender.

3. No Representations by Lender. The Lender makes no representation or warranty
and, except as set forth in Section 8 below, assumes no responsibility pursuant
to this Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Credit Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Credit Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of the Borrower, any Subsidiary or any
other Loan Party or the performance or observance by the Borrower or any other
Loan Party of any of its respective obligations under any Credit Document to
which it is a party or any other instrument or document furnished pursuant
thereto.

4. Representations and Covenants of Designated Lender. The Designated Lender
makes and confirms to the Administrative Agent, the Lender, and the other
Lenders all of the covenants of a Lender under the Credit Agreement. Not in
limitation of the foregoing, the Designated Lender (a) represents and

 

Exhibit F - Page 1



--------------------------------------------------------------------------------

warrants that it (i) is legally authorized to enter into this Agreement; (ii) is
an “accredited investor” (as such term is used in Regulation D of the Securities
Act) and (iii) meets the requirements of a “Designated Lender” contained in
Section 9.04(e) of the Credit Agreement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant thereto and such other documents and information
(including without limitation the Credit Documents) as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) confirms that it has, independently and without reliance upon the
Administrative Agent, or on any affiliate thereof, the Lender or any other
Lender and based on such financial statements and such other documents and
information, made its own credit and legal analysis and decision to become a
Designated Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Credit Documents as are delegated
to the Administrative Agent by the terms thereof together with such powers as
are reasonably incidental thereto; and (e) agrees that it will become a party to
and shall be bound by the Credit Agreement, the other Credit Documents to which
the other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender. The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
the Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any Note or pursuant
to any other obligation. The Designated Lender acknowledges and agrees that
except as expressly required under the Credit Agreement, the Administrative
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Designated Lender with any credit or other
information with respect to the Borrower, any Subsidiary or any other Loan Party
or to notify the Designated Lender of any Default.

5. Appointment of Lender as Attorney-In-Fact. The Designated Lender hereby
appoints the Lender as the Designated Lender’s agent and attorney-in-fact, and
grants to the Lender an irrevocable power of attorney, to receive any and all
payments to be made for the benefit of the Designated Lender under the Credit
Agreement, to deliver and receive all notices and other communications under the
Credit Agreement and other Credit Documents and to exercise on the Designated
Lender’s behalf all rights to vote and to grant and make approvals, waivers,
consents of amendments to or under the Credit Agreement or other Credit
Documents. Any document executed by the Lender on the Designated Lender’s behalf
in connection with the Credit Agreement or other Credit Documents shall be
binding on the Designated Lender. The Borrower, the Administrative Agent and
each of the Lenders may rely on and are beneficiaries of the preceding
provisions.

6. Acceptance by the Administrative Agent. Following the execution of this
Agreement by the Lender and the Designated Lender, the Lender will (i) deliver
to the Administrative Agent a duly executed original of this Agreement for
acceptance by the Administrative Agent and (ii) pay to the Administrative Agent
the fee, if any, payable under the applicable provisions of the Credit Agreement
whereupon this Agreement shall become effective as of the date of such
acceptance or such other date as may be specified on the signature page hereof
(the “Effective Date”).

7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.05 of the Credit Agreement and the rights and obligations
of a Lender related thereto. Notwithstanding the foregoing, the Lender, as agent
for the Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Lender with respect to the Credit Agreement.

 

Exhibit F - Page 2



--------------------------------------------------------------------------------

8. Indemnification of Designated Lender. The Lender unconditionally agrees to
pay or reimburse the Designated Lender and save the Designated Lender harmless
against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed or asserted by any of the parties to the Credit
Documents against the Designated Lender, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Credit Documents or
any action taken or omitted by the Designated Lender hereunder or thereunder,
provided that the Lender shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements if the same results from the Designated
Lender’s gross negligence or willful misconduct.

9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

10. Counterparts. This Agreement may be executed in any number of counterparts
each of which, when taken together, shall constitute one and the same agreement.

11. Headings. Section headings have been inserted herein for convenience only
and shall not be construed to be a part hereof.

12. Amendments; Waivers. This Agreement may not be amended, changed, waived or
modified except by a writing executed by all parties hereto.

13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

14. Definitions. Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

Exhibit F - Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

EFFECTIVE DATE: LENDER: [NAME OF LENDER] By:       Name:     Title:  

 

DESIGNATED LENDER: [NAME OF DESIGNATED LENDER] By:       Name:       Title:    
  Accepted as of the date first written above.   ADMINISTRATIVE AGENT:  

By:

        Name:       Title:        

 

Exhibit F - Page 4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REQUEST FOR BID RATE QUOTE REQUEST

                    , as Administrative Agent

________________________

________________________

________________________

________________________

Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 15, 2006 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among DCT Industrial
Operating Partnership LP (the “Borrower”), the financial institutions party
thereto and their permitted assignees under Section 9.04 thereof (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

  1. The Borrower hereby requests Bid Rate Quotes for the following proposed Bid
Rate Borrowings:

 

Borrowing Date

   Amount1    Type2    Interest
Period3

            , 20        

   $ ____________               days

 

  2. Borrower’s Investment Grade Rating, as applicable, as of the date hereof
is:

S&P                               

Moody’s                          

 

1

Minimum amount of $5,000,000 or larger multiple of $1,000,000.

 

2

Insert either Absolute Rate (for Absolute Rate Loan) or LIBO Margin (for LIBO
Margin Loan).

 

Exhibit G - Page 1



--------------------------------------------------------------------------------

3

For Absolute Rate Loan, no less than 7 days and up to 180 days after the
borrowing date and must end on a Business Day.

 

  3. The proceeds of this Bid Rate Borrowing will be used for the following
purpose:

 

 

___________________________________________________________________________________________________________

4. After giving effect to the Bid Rate Borrowing requested herein, the total
amount of Bid Rate Loans outstanding shall be $                    .4

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Credit Documents to which any of them
is a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date).

[Signatures on Following Page]

 

Exhibit G - Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

 

DCT INDUSTRIAL OPERATING

PARTNERSHIP LP

By:       Name:     Title:  

 

4

Must not be in excess of one-half of the aggregate amount of all existing
Commitments except as otherwise permitted under Section 2.04.

 

Exhibit G - Page 3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BID RATE QUOTE

                    , as Administrative Agent

____________________________

____________________________

____________________________

____________________________

Attention:                     

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 15, 2006 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among DCT Industrial
Operating Partnership LP (the “Borrower”), the financial institutions party
thereto and their permitted assignees under Section 9.04 thereof (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

In response to Borrower’s Bid Rate Quote Request dated             , 20        
, the undersigned hereby makes the following Bid Rate Quote(s) on the following
terms:

 

  1. Quoting Lender:                                        
                                             

 

  2. Person to contact at quoting
Lender:                                        
                                    

 

  3. The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

 

Borrowing Date

   Amount1    Type2    Interest
Period3    Absolute
Rate/LIBO
Margin  

                , 20__

   $ _______    ____________    ______days    ______ %

                , 20__

   $ _______    ____________    ______days    ______ %

                , 20__

   $ _______    ____________    ______days    ______ %

 

1

Minimum amount of $5,000,000 or larger multiple of $1,000,000.

 

Exhibit H - Page 1



--------------------------------------------------------------------------------

2

Insert either Absolute Rate (for Absolute Rate Loan) or LIBO Margin (for LIBO
Margin Loan).

 

3

For Absolute Rate Loan, no less than 7 days and up to 180 days after the
borrowing date and must end on a Business Day.

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

 

[Name of Quoting Lender] By:       Name:     Title:  

 

Exhibit H - Page 2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BID RATE QUOTE ACCEPTANCE

                                , as Administrative Agent

____________________________

____________________________

____________________________

____________________________

Attention:                 

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 15, 2006 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among DCT Industrial
Operating Partnership LP (the “Borrower”), the financial institutions party
thereto and their permitted assignees under Section 9.04 thereof (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on , 200    :

 

Quote Date

  

Interest

Period

   Absolute
Rate/LIBO
Margin    Quoting
Lender    Amount
Accepted

            , 20__

   ___________    _____%       $_______

            , 20__

   ___________    _____%       $_______

            , 20__

   ___________    _____%       $_______

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Credit Documents to which any of them
is a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date).

 

Exhibit I - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP By:       Name:     Title:  

 

Exhibit I - Page 2



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Name of Lender

  

Commitment Amount

JP MORGAN CHASE BANK, N.A.

   $30.0 million

US BANK

   $30.0 million

LASALLE

   $30.0 million

PNC BANK

   $30.0 million

WELLS FARGO

   $30.0 million

CITIZENS BANK

   $26.25 million

AMSOUTH

   $26.25 million

WACHOVIA

   $26.25 million

SUN TRUST

   $26.25 million

COMERICA BANK

   $20.0 million

CHEVY CHASE BANK, F.S.B.

   $15.0 million

MERRILL LYNCH BANK USA

   $10.0 million       

Total

   $300,000,000